 



Exhibit 10.2
 
OMNIBUS AGREEMENT
AMONG
UNIVERSAL COMPRESSION HOLDINGS, INC.
UNIVERSAL COMPRESSION, INC.
UCO GP, LLC
UCO GENERAL PARTNER, LP
UNIVERSAL COMPRESSION PARTNERS, L.P.
UCLP OLP GP LLC
AND
UC OPERATING PARTNERSHIP, L.P.
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
1.1 Definitions
    1  
ARTICLE II NON-COMPETITION AND BUSINESS OPPORTUNITIES
    9  
2.1 UCH Restricted Business
    9  
2.2 Partnership Restricted Business
    9  
2.3 Permitted Exceptions
    9  
2.4 Restricted Business Procedures
    11  
2.5 Scope of the Prohibition
    13  
2.6 New Customers
    13  
2.7 Enforcement
    14  
2.8 Termination
    14  
ARTICLE III SERVICES
    14  
3.1 Provision, Allocation and Reimbursement for Services
    14  
3.2 Limitations on Reimbursement
    15  
ARTICLE IV COMPRESSION EQUIPMENT TRANSFERS
    16  
4.1 Transfer Mechanics
    16  
4.2 Settlement; Appraised Value
    18  
4.3 Appraisal
    20  
4.4 Like-Kind Exchange Treatment
    20  
4.5 Other Sales Permitted
    20  
4.6 Termination
    20  
4.7 Proration of Ad Valorem Taxes
    20  
ARTICLE V NEWLY FABRICATED COMPRESSION EQUIPMENT PURCHASES
    20  
ARTICLE VI LICENSE
    21  
6.1 Grant of License
    21  
6.2 Restrictions on Marks
    21  
6.3 Ownership
    21  
6.4 Confidentiality
    21  
6.5 Estoppel
    22  
6.6 Warranties; Disclaimers
    22  
6.7 In the Event of Termination
    22  
ARTICLE VII INDEMNIFICATION
    22  
7.1 Environmental Indemnification
    22  
7.2 Additional Indemnification
    23  
7.3 Limitations Regarding Indemnification
    24  
7.4 Indemnification Procedures
    24  
ARTICLE VIII MISCELLANEOUS
    26  
8.1 Choice of Law; Submission to Jurisdiction
    26  
8.2 Notice
    26  
8.3 Entire Agreement
    26  
8.4 Termination
    27  
8.5 Effect of Waiver or Consent
    27  
8.6 Amendment or Modification
    27  
8.7 Assignment; Third Party Beneficiaries
    27  
8.8 Counterparts
    27  

 



--------------------------------------------------------------------------------



 



         
8.9 Severability
    27  
8.10 Gender, Parts, Articles and Sections
    27  
8.11 Further Assurances
    28  
8.12 Withholding or Granting of Consent
    28  
8.13 Laws and Regulations
    28  
8.14 Negation of Rights of Limited Partners, Assignees and Third Parties
    28  
8.15 No Recourse Against Officers or Directors
    28  
 
       
EXHIBITS AND SCHEDULES
       
 
       
Exhibit A – Form Bill of Sale
       
Exhibit B – Form Compression Equipment Lease Agreement
       
 
       
Schedule 1.1 – Fixed Margin Percentage Schedule 3.1(a) – Services
       
Schedule 3.1(b) – Excluded Services
       
Schedule 6.1 – Marks
       

 



--------------------------------------------------------------------------------



 



OMNIBUS AGREEMENT
     THIS OMNIBUS AGREEMENT is entered into on, and effective as of, the Closing
Date (as defined herein), and is by and among Universal Compression Holdings,
Inc., a Delaware corporation (“UCH”), Universal Compression, Inc., a Texas
corporation (“UCI”), UCO GP, LLC, a Delaware limited liability company (“UCO
LLC”), UCO General Partner, L.P., a Delaware limited partnership (the “General
Partner”), Universal Compression Partners, L.P., a Delaware limited partnership
(the “Partnership”), UCLP OLP GP LLC, a Delaware limited liability company (“OLP
GP”), and UC Operating Partnership, L.P. (the “OLP”). The above-named entities
are sometimes referred to in this Agreement each as a “Party” and collectively
as the “Parties.”
RECITALS:
     The Parties desire by their execution of this Agreement to evidence their
understanding, (i) as more fully set forth in Article II, with respect to
(a) those business opportunities that the UCH Entities (as defined herein) will
not pursue and (b) those business opportunities that the Partnership Group (as
defined herein) will not pursue, (ii) as more fully set forth in Article III,
with respect to certain reimbursement obligations of the Partnership Group,
(iii) as more fully set forth in Articles IV and V, with respect to certain
opportunities for the Parties to purchase, sell, transfer and lease Compression
Equipment (as defined herein) among the Parties, and (iv) as more fully set
forth in Article VI, with respect to grants of intellectual property from the
Licensor (as defined herein) to the Licensees (as defined herein).
     In consideration of the premises and the covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions
          (a) Capitalized terms used herein but not defined shall have the
meanings given them in the Partnership Agreement.
          (b) As used in this Agreement, the following terms shall have the
respective meanings set forth below:
     “Acquired Partnership Restricted Business” has the meaning given such term
in Section 2.3(g).
     “Acquired UCH Restricted Business” has the meaning given such term in
Section 2.3(h).
     “Acquiring Party” has the meaning given such term in Section 2.4(a).
     “Affiliate” has the meaning given to such term in the Partnership
Agreement.

 



--------------------------------------------------------------------------------



 



     “Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.
     “Appraiser” means any of Standard & Poor’s Corporate Value Consulting,
Valuation Research Corporation and Marshall and Stevens as selected by UCH, with
the consent of the General Partner, which consent shall not be unreasonably
withheld, or any other appraiser that is independent with respect to the UCH
Entities and the Partnership Entities and their respective affiliates within the
meaning of the code of professional ethics of the American Society of Appraisers
as selected by mutual consent of UCH and the General Partner.
     “Appraisal” means an appraisal of Compression Equipment prepared by an
Appraiser in conformity with, and subject to, the requirements of the code of
professional ethics and standards of professional conduct of the American
Society of Appraisers. The Appraisal shall specify value based upon the cost or
income approach or a combination thereof for the Compression Equipment
appraised.
     “Appraised Value” means an amount equal to (A) either (i) the most recent
Appraisal with respect to a particular piece of Compression Equipment owned by
the DCCSB or the Partnership Group at the time of the Appraisal or (ii) with
respect to a particular piece of Compression Equipment for which an Appraisal
has not been conducted, the Appraised Value of substantially similar Compression
Equipment, plus (B) any costs incurred by the Transferor pursuant to
Section 4.1(a)(iv) to the extent such costs include overhauls, modifications or
retrofittings that are not reflected in the value assigned to the Compression
Equipment pursuant to clause (A) above.
     “Average Horsepower” means, with respect to a particular fiscal quarter,
the quotient of (i) the sum of the aggregate amount of Compression Equipment
horsepower owned or leased by the Partnership Group that was working and not
idle on the last day of the month immediately preceding such quarter and on the
last day of each of the three months during such quarter, divided by (ii) four.
     “Billed Party” has the meaning set forth in Section 4.7.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in Houston, Texas are authorized or are obligated by
law, executive order or governmental decree to be closed.
     “CCSB” means the DCCSB and the international contract compression services
business of the UCH Entities, collectively.
     “Change of Control” means, with respect to any Person (the “Applicable
Person”), any of the following events: (i) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the Applicable Person’s assets to any other Person, unless
immediately following such sale, lease, exchange or other transfer such assets
are owned, directly or indirectly, by the Applicable Person; (ii) the
dissolution or liquidation of the Applicable Person; (iii) the

2



--------------------------------------------------------------------------------



 



consolidation or merger of the Applicable Person with or into another Person,
other than any such transaction where (a) the outstanding Voting Securities of
the Applicable Person are changed into or exchanged for Voting Securities of the
surviving Person or its parent and (b) the holders of the Voting Securities of
the Applicable Person immediately prior to such transaction own, directly or
indirectly, not less than a majority of the outstanding Voting Securities of the
surviving Person or its parent immediately after such transaction; and (iv) a
“person” or “group” (within the meaning of Sections 13(d) or 14(d)(2) of the
Exchange Act) being or becoming the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act) of more than 50% of all of the then
outstanding Voting Securities of the Applicable Person, except in a merger or
consolidation which would not constitute a Change of Control under clause
(iii) above.
     “Closing Date” means the date of the closing of the initial public offering
of Common Units.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Common Unit” has the meaning given such term in the Partnership Agreement.
     “Compression Equipment” means natural gas compressor units, together with
any tangible components thereof, all related appliances, parts, accessories,
appurtenances, accessions, additions, improvements and replacements thereto, all
other equipment or components of any nature from time to time incorporated or
installed therein and all substitutions for any of the foregoing.
     “Competitive Services” means the provision by a Person of natural gas
contract compression services to a third-party customer whether pursuant to the
Form Compression Services Agreement or any other compression services agreement,
a lease arrangement pursuant to which such Person leases Compression Equipment
to a third-party customer and is required to provide other compression services
to such customer (whether as part of one agreement or pursuant to a lease
agreement and related services agreement) or otherwise; provided, however, that,
for the avoidance of doubt, Competitive Services do not include the fabrication
of Compression Equipment by such Person, the sale by such Person of Compression
Equipment to a third-party customer, the sale by such Person of materials, parts
or equipment that are components of or used in the operation of Compression
Equipment, the leasing by such Person of Compression Equipment without the
provision of any related services or the operation, maintenance, service, repair
or overhaul by such Person of Compression Equipment owned by a third party
customer.
     “Conflicts Committee” has the meaning given such term in the Partnership
Agreement.
     “Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among UCI, UCO LLC, the
General Partner, the Partnership and the other parties named thereto, together
with the

3



--------------------------------------------------------------------------------



 



additional conveyance documents and instruments contemplated or referenced
thereunder, as such may be amended, supplemented or restated from time to time.
     “Conversion Condition” has the meaning given such term in Section 2.4(b).
     “Cost of Sales” means any costs incurred of the type included in the “Cost
of sales (excluding depreciation expense)” line item in the consolidated
statement of operations of the Partnership prepared in accordance with GAAP, as
presently applied.
     “Cost of Sales Limit” has the meaning given such term in Section 3.2(a).
     “Covered Environmental Losses” is defined in Section 7.1.
     “DCCSB” means the domestic contract compression services business of the
UCH Entities conducted through UCH’s Domestic Contract Compression Segment,
excluding the business of the Partnership Entities.
     “DCCSB Horsepower” means, with respect to a particular fiscal quarter, the
quotient of (i) the sum of the aggregate amount of Compression Equipment
horsepower owned by DCCSB (excluding units designated “for sale only” by UCH),
regardless of whether such Compression Equipment is working or idle, on the last
day of the month immediately preceding such quarter and on the last day of each
of the three months during such quarter, divided by (ii) four.
     “Direct Compression Equipment Costs and Expenses” means those costs and
expenses directly attributable to the transportation, operation, maintenance or
repair of any Compression Equipment owned by the Partnership Group.
     “Effective Time” has the meaning given such term in Section 4.1(b).
     “Environmental Laws” means all federal, state, and local laws, statutes,
rules, regulations, orders and ordinances, legally enforceable requirements and
rules of common law relating to protection of the environment including, without
limitation, the federal Comprehensive Environmental Response, Compensation, and
Liability Act, the Superfund Amendments Reauthorization Act, the Resource
Conservation and Recovery Act, the Clean Air Act, the Federal Water Pollution
Control Act, the Toxic Substances Control Act, the Oil Pollution Act, the Safe
Drinking Water Act, the Hazardous Materials Transportation Act and other
environmental conservation and protection laws, each as amended through the
Closing Date.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fabricated Cost” means the total costs (other than any allocations of
general and administrative expenses) incurred in fabricating a particular item
of Compression Equipment, as determined by the books and records of UCH,
prepared in accordance with GAAP.

4



--------------------------------------------------------------------------------



 



     “Fixed Margin Amount” means the amount resulting from the product of
(i) the Fabricated Cost and (ii) the percentage, expressed as a decimal, set
forth on Schedule 1.1 to this Agreement, which Schedule may be amended from time
to time with the approval of the Conflicts Committee.
     “Form Bill of Sale” means the form of Bill of Sale attached hereto as
Exhibit A.
     “Form Compression Services Agreement” means the standard form of agreement
pursuant to which members of the Partnership Group provide Competitive Services
to Partnership Customers as of the Closing Date.
     “Form Lease Agreement” means the form of Compression Equipment Lease
Agreement attached hereto as Exhibit B, which Exhibit may be amended or replaced
with a new form of Compression Equipment Lease Agreement from time to time with
the approval of UCH and the Conflicts Committee.
     “GAAP” means generally accepted accounting principles in the United States,
consistently applied
     “General Partner” has the meaning given such term in the introduction to
this Agreement.
     “Hazardous Substance” means (a) any substance that is designated, defined
or classified as a hazardous waste, hazardous material, pollutant, contaminant
or toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
such term is defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, and (b) petroleum, petroleum
products, crude oil, gasoline, fuel oil, motor oil, waste oil, diesel fuel, jet
fuel and other petroleum hydrocarbons whether refined or unrefined and
(c) asbestos, whether in a friable or a non-friable condition, and
polychlorinated biphenyls.
     “Indemnified Party” means either the Partnership Group or UCH, as the case
may be, each in its capacity as a party entitled to indemnification in
accordance with Article VII.
     “Indemnifying Party” means either the Partnership Group or UCH, as the case
may be, each in its capacity as a party from whom indemnification may be
required in accordance with Article VII.
     “Licensees” means, for purposes of Article VI hereof, the Partnership
Entities.
     “Licensor” means, for purposes of Article VI hereof, UCH or UCI, as
applicable.
     “Liens” means any mortgages, pledges, security interests, liens, charges,
claims, restrictions, easements or other encumbrances of any nature.

5



--------------------------------------------------------------------------------



 



     “Limit Period” means the period commencing on the Closing Date and ending
on the last day of the fiscal quarter in which the second anniversary of the
Closing Date occurs.
     “Marks” means all trademarks, trade names, logos and/or service marks
identified on Schedule 6.1 attached hereto, which Schedule may be amended from
time to time with the approval of UCH and the Conflicts Committee.
     “New Customer” means any Person that is not a UCH Customer or a Partnership
Customer and that informs any of the Parties hereto of a need for Competitive
Services.
     “Non-Qualifying Business” has the meaning given to such term in
Section 2.4(b).
     “Offer” has the meaning given such term in Section 2.4(a).
     “Offer Period” has the meaning given such term in Section 2.4(b)(ii)(A).
     “Offered Assets” has the meaning given such term in Section 2.4(a).
     “Offeree” has the meaning given such term in Section 2.4(a).
     “OLP” has the meaning given such term in the introduction to this
Agreement.
     “OLP GP” has the meaning given such term in the introduction to this
Agreement.
     “Organizational Documents” means certificates or articles of incorporation,
by-laws, certificates of formation, limited liability company operating
agreements, certificates of limited partnership or limited partnership
agreements or other formation or governing documents of a particular entity.
     “Other Losses” is defined in 7.2(a).
     “Partnership” has the meaning given such term in the introduction to this
Agreement.
     “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date, as such
agreement is in effect on the Closing Date, to which reference is hereby made
for all purposes of this Agreement. An amendment or modification to the
Partnership Agreement subsequent to the Closing Date shall be given effect for
the purposes of this Agreement only if it has received the approval of the
Conflicts Committee that would be required, if any, pursuant to Section 8.6
hereof if such amendment or modification were an amendment or modification of
this Agreement.
     “Partnership Assets” means the compression services contracts, compression
services customer relationships and Compression Equipment, directly or
indirectly

6



--------------------------------------------------------------------------------



 



conveyed, contributed or otherwise transferred to the Partnership Group as of
the Closing Date pursuant to the Contribution Agreement.
     “Partnership Customers” means the customers of the Partnership Group as of
the Closing Date, together with any New Customer that enters into an agreement
with a member of the Partnership Group pursuant to which such member of the
Partnership Group agrees to provide Competitive Services to such New Customer.
Partnership Customers shall not include any Released Partnership Customers.
     “Partnership Entities” means UCO LLC, the General Partner and each member
of the Partnership Group; and “Partnership Entity” means any of the Partnership
Entities.
     “Partnership Group” means the Partnership, the OLP and any Subsidiary of
the Partnership or the OLP.
     “Partnership Horsepower” means, with respect to a particular fiscal
quarter, the quotient of (i) the sum of the aggregate amount of Compression
Equipment horsepower owned or leased by the Partnership Group, regardless of
whether such Compression Equipment is working or idle, on the last day of the
month immediately preceding such quarter and on the last day of each of the
three months during such quarter, divided by (ii) four.
     “Partnership Restricted Business” has the meaning given such term in
Section 2.2.
     “Party” or “Parties” have the meaning given such terms in the introduction
to this Agreement.
     “Percentage Interest” means, with respect to a particular fiscal quarter,
the value (expressed as a percentage) obtained by multiplying (i) 100 by
(ii) the quotient of (x) the Partnership Horsepower divided by (y) the Total
Domestic Horsepower.
     “Person” has the meaning given such term in the Partnership Agreement.
     “Purchase Agreement” has the meaning given such term in Section 2.4(a).
     “Qualifying Business” has the meaning given such term in Section 2.4(b).
     “Released Partnership Customers” means those customers of the Partnership
Group that are designated as “Released Partnership Customers” pursuant to
Section 2.3(g).
     “Released UCH Customers” means those customers of the UCH Entities that are
designated as “Released UCH Customers” pursuant to Section 2.3(h).
     “Retained Assets” means the assets and investments owned by UCH and any of
its Affiliates that were not conveyed, contributed or otherwise transferred to
the Partnership Group pursuant to the Contribution Agreement.

7



--------------------------------------------------------------------------------



 



     “Services” has the meaning given such term in Section 3.1(a).
     “Site” means the specific geographic site at which a particular item of
Compression Equipment engaged in Competitive Services is fixed, as further
specified by the customer contract, or any schedule thereto, pursuant to which
such Competitive Services are being provided.
     “Subsidiary” has the meaning given such term in the Partnership Agreement.
     “Total Domestic Horsepower” means, with respect to a particular fiscal
quarter, the sum of the DCCSB Horsepower and the Partnership Horsepower.
     “Transferee” means a transferee of Compression Equipment pursuant to
Article IV.
     “Transferor” means a transferor of Compression Equipment pursuant to
Article IV.
     “UCH” has the meaning given such term in the introduction to this
Agreement.
     “UCH Customers” means the customers of the UCH Entities as of the Closing
Date, together with any New Customer that enters into an agreement with a UCH
Entity pursuant to which such UCH Entity agrees to provide Competitive Services
to such New Customer. UCH Customers shall not include any Released UCH
Customers.
     “UCH Entities” means UCH and any Person (other than the Partnership
Entities) controlled, directly or indirectly, by UCH; and “UCH Entity” means any
of the UCH Entities.
     “UCH Restricted Business” has the meaning given such term in Section 2.1.
     “UCI” has the meaning given such term in the introduction to this
Agreement.
     “UCO LLC” has the meaning given such term in the introduction to this
Agreement.
     “Voluntary Cleanup Program” means a program of the United States or a state
of the United States enacted pursuant to Environmental Laws which provides for a
mechanism for the written approval of, or authorization to conduct, voluntary
remedial action for the clean-up, removal or remediation of contamination that
exceeds actionable levels established pursuant to Environmental Laws.
     “Voting Securities” of a Person means securities of any class of such
Person entitling the holders thereof to vote in the election of, or to appoint,
members of the board of directors or other similar governing body of the Person;
provided, that if such Person is a limited partnership, Voting Securities of
such Person shall be the general partner interest in such Person.

8



--------------------------------------------------------------------------------



 



ARTICLE II
NON-COMPETITION AND BUSINESS OPPORTUNITIES
     2.1 UCH Restricted Business. Subject to Section 2.8 and except as permitted
by Section 2.3, each of the UCH Entities shall be prohibited from providing
(whether directly or through the acquisition of or investment in equity or debt
securities in any Person) Competitive Services to any Partnership Customer, in
any state or territory of the United States (other than on behalf of a member of
the Partnership Group) (the “UCH Restricted Business”).
     2.2 Partnership Restricted Business. Subject to Section 2.8 and except as
permitted by Section 2.3, each of the Partnership Entities shall be prohibited
from providing (whether directly or through the acquisition of or investment in
equity or debt securities in any Person) Competitive Services to any UCH
Customer, in any state or territory of the United States (the “Partnership
Restricted Business”).
     2.3 Permitted Exceptions. Notwithstanding any provision of Sections 2.1 or
2.2 to the contrary, the Parties may engage in any of the following activities
to the extent permitted below:
     (a) The UCH Entities may engage in any UCH Restricted Business with the
prior written approval of the Conflicts Committee.
     (b) The UCH Entities may own securities of any class of any member of the
Partnership Group.
     (c) The Partnership Entities may engage in any Partnership Restricted
Business with the prior written approval of UCH.
     (d) The UCH Entities may purchase and own in the aggregate not more than
five percent of any class of securities of any entity engaged in any UCH
Restricted Business (but without otherwise participating in, managing or
directing the activities of such entity).
     (e) The Partnership Entities may purchase and own in the aggregate not more
than five percent of any class of securities of any entity engaged in any
Partnership Restricted Business (but without otherwise participating, managing
or directing the activities of such entity).
     (f) If a Partnership Customer (or that customer’s applicable business), on
the one hand, and a UCH Customer (or that customer’s applicable business), on
the other hand, merge, consolidate, amalgamate or are otherwise combined, each
of the Partnership Entities and the UCH Entities may continue to provide
Competitive Services to the applicable combined entity or business. Upon such an
occurrence, UCH and the Conflicts Committee shall negotiate in good faith, if
and to the extent determined in the good faith of UCH and the Conflicts
Committee to be necessary, to implement procedures or such other arrangements to
protect the value to each of the Partnership Entities, on the one hand, and the
UCH Entities, on the other hand, of their respective

9



--------------------------------------------------------------------------------



 



businesses of providing Competitive Services to each such customer or its
applicable business, as applicable.
     (g) The UCH Entities may purchase and own (i) any class of securities in
any entity engaged (in whole or in part) in any UCH Restricted Business or
(ii) any business or assets otherwise engaged or deployed in any UCH Restricted
Business; provided, (x) in the good faith judgment of the Board of Directors of
UCH, the aggregate value of the UCH Restricted Business owned by such entity or
otherwise to be acquired by the UCH Entities shall be less than 50% of the
aggregate value of the business and assets owned by such entity or otherwise to
be acquired by the UCH Entities and (y) the Partnership Group is offered the
opportunity to acquire the UCH Restricted Business owned by such entity or
otherwise acquired by the UCH Entities (in each case, the “Acquired UCH
Restricted Business”) in accordance with Section 2.4. During the pendency of the
procedures described in Section 2.4, the UCH Entities shall be entitled to own
and operate the Acquired UCH Restricted Business. In the event that the General
Partner (with the approval of the Conflicts Committee) elects not to purchase
such Acquired UCH Restricted Business whether pursuant to Section 2.4(b)(i) or
Section 2.4(b)(ii)(B)(2), the UCH Entities shall be entitled to continue to own
and operate the Acquired UCH Restricted Business and the Competitive Services
customers of the Acquired UCH Restricted Business at the time of the
consummation of such acquisition shall no longer be Partnership Customers for
purposes of this Agreement, but rather shall be designated “Released Partnership
Customers.” Without the prior written approval of the Conflicts Committee,
subject to Section 2.8, the UCH Entities shall be prohibited from providing
(whether directly or through the acquisition of or investment in equity or debt
securities of any Person) Competitive Services to a particular Released
Partnership Customer at the particular Site at which the Partnership Group was
providing Competitive Services to such Released Partnership Customer on the date
of the acquisition by the UCH Entities of the applicable UCH Restricted Business
pursuant to which such customer was designated a Released Partnership Customer.
     (h) The Partnership Entities may purchase and own (i) any class of
securities in any entity engaged (in whole or in part) in any Partnership
Restricted Business or (ii) any business or assets otherwise engaged or deployed
in any Partnership Restricted Business; provided, (i) in the good faith judgment
of the Conflicts Committee, the aggregate value of the Partnership Restricted
Business owned by such entity or otherwise to be acquired by the Partnership
Entities shall be less than 50% of the aggregate value of the business and
assets owned by such entity or otherwise to be acquired by the Partnership
Entities and (ii) UCH is offered the opportunity to acquire the Partnership
Restricted Business owned by such entity or otherwise acquired by the
Partnership Entities (in each case, the “Acquired Partnership Restricted
Business”) in accordance with Section 2.4. During the pendency of the procedures
described in Section 2.4, the Partnership Entities shall be entitled to own and
operate the Acquired Partnership Restricted Business. In the event that UCH
elects not to purchase such Acquired Partnership Restricted Businesses whether
pursuant to Section 2.4(b)(i) or Section 2.4(b)(ii)(B)(2), the Partnership
Entities shall be entitled to continue to own and operate the Acquired
Partnership Restricted Business and the Competitive Services customers of the
Acquired Partnership Restricted Business at the time of the consummation of such

10



--------------------------------------------------------------------------------



 



acquisition shall no longer be UCH Customers for purposes of this Agreement, but
rather shall be designated “Released UCH Customers.” Without the prior written
approval of UCH, subject to Section 2.8, the members of the Partnership Group
shall be prohibited from providing (whether directly or through the acquisition
of or investment in equity or debt securities of any Person) Competitive
Services to a particular Released UCH Customer at the particular Site at which
UCH Entities were providing Competitive Services to such Released UCH Customer
on the date of the acquisition by the Partnership Group of the applicable
Partnership Restricted Business pursuant to which such customer was designated a
Released UCH Customer.
     2.4 Restricted Business Procedures.
     (a) Within 30 days following the consummation of the acquisition of an
Acquired UCH Restricted Business or an Acquired Partnership Restricted Business
by a UCH Entity or a Partnership Entity, as the case may be (in each such case
such Person shall be referred to as, an “Acquiring Party”), the Acquiring Party
shall notify in writing (x) the Partnership, if the Acquiring Party is a UCH
Entity or (y) UCH, if the Acquiring Party is a Partnership Entity, of such
acquisition. The Person that is so notified shall be referred to herein as the
“Offeree.” Such notice shall include an offer (the “Offer”) by the Acquiring
Party to sell the Acquired UCH Restricted Business or the Acquired Partnership
Restricted Business, as the case may be (the “Offered Assets”), to the Offeree,
together with a proposed definitive agreement to effectuate the purchase and
sale of the Offered Assets (the “Purchase Agreement”). The Offer shall set forth
the Acquiring Party’s proposed terms relating to the sale of the Offered Assets
to the Offeree, including the purchase price, any liabilities to be assumed by
the Offeree as part of the Offer and the other terms of the Offer; provided,
that the representations and warranties regarding the Offered Assets and the
indemnification provision contained in the Purchase Agreement shall be
substantially consistent with the terms contained in the definitive purchase
agreement pursuant to which the Acquiring Party acquired the Offered Assets or
the entity that owned the Offered Assets, subject to such adjustments that the
Acquiring Party reasonably determines are necessary to reflect the differences
in the transaction.
     (b) As soon as practicable after the Offer is made, the Acquiring Party
will deliver to the Offeree all information prepared by or on behalf of or in
the possession of such Acquiring Party relating to the Offered Assets and
reasonably requested by the Offeree. As soon as practicable, but in any event,
within 60 days after receipt of the notification called for in Section 2.4(a),
the Offeree shall notify the Acquiring Party in writing that either:
     (i) the Offeree (with the concurrence of the Conflicts Committee if the
Offeree is the Partnership) has elected not to purchase (or not to cause any of
its Subsidiaries to purchase) any of such Offered Assets; or
     (ii) the Offeree (with the concurrence of the Conflicts Committee if the
Offeree is the Partnership) has elected to purchase (or to cause any of its
Subsidiaries to purchase) all of such Offered Assets; provided, that if the
Offeree is the Partnership, and in the opinion of outside counsel to the
Partnership

11



--------------------------------------------------------------------------------



 



Entities, less than 90% of the gross income from the operations of such Offered
Assets consists of “qualifying income” under Section 7704 of the Code (such
portion of such Offered Assets that does not so qualify being referred to herein
as the “Non-Qualifying Business”), then the Partnership (with the concurrence of
the Conflicts Committee) may condition its obligation to purchase the
Non-Qualifying Business (but not the portion of the Offered Assets that do not
constitute the Non-Qualifying Business (the “Qualifying Business”)) on the
conversion of the agreements pursuant to which the Non-Qualifying Business
provides Competitive Services to its customers to agreements substantively
similar to the Form Compression Services Agreement from a federal income tax
treatment perspective (from the Partnership’s perspective) and otherwise having
substantially the same economic terms as the agreements being converted (the
“Conversion Condition”); provided further, that in such event, each of the UCH
Entities and the Partnership Entities shall use commercially reasonable efforts
to satisfy the Conversion Condition as soon as commercially practicable. If the
Offeree elects to purchase the Offered Assets, the following procedures shall be
followed:
     A. After the receipt of the Offer by the Offeree, the Acquiring Party and
the Offeree shall negotiate in good faith the fair market value of the Offered
Assets that are subject to the Offer (including the specific fair market value
of any Offered Assets that constitute a Non-Qualifying Business) and the other
terms of the Offer on which the Offered Assets will be sold to the Offeree. If
the Acquiring Party and the Offeree agree (with the concurrence of the Conflicts
Committee) on the fair market value of the Offered Assets that are subject to
the Offer and the other terms of the Offer during the 30-day period (the “Offer
Period”) after receipt by the Acquiring Party of the Offeree’s election to
purchase (or to cause any Subsidiary of the Offeree to purchase) the Offered
Assets, the Offeree shall purchase (or cause any of its Subsidiaries to
purchase) and the Acquiring Party shall sell the Offered Assets on such terms as
soon as commercially practicable after such agreement has been reached, which
obligation may require such parties to consummate the purchase and sale of the
Qualifying Business prior to satisfaction of the Conversion Condition.
     B. If the Acquiring Party and the Offeree are unable to agree on the fair
market value of the Offered Assets that are subject to the Offer or on any other
terms of the Offer during the Offer Period, the Acquiring Party and the Offeree
will engage an independent investment banking firm prior to the end of the Offer
Period to determine the fair market value of the Offered Assets (including the
specific fair market value of any Offered Assets that constitute a
Non-Qualifying Business) and/or the other terms on which the Acquiring Party and
the Offeree are unable to agree. In determining the fair market value and other
terms on which the Offered Assets are to be sold, the investment banking firm
will have access to the proposed sale and purchase values and terms for the
Offer submitted by

12



--------------------------------------------------------------------------------



 



the Acquiring Party and the Offeree, respectively, and to all information
prepared by or on behalf of the Acquiring Party relating to the Offered Assets
and reasonably requested by the investment banking firm. In determining the
terms on which the Offered Assets are to be sold (other than the fair market
value of the Offered Assets), the investment banking firm shall give substantial
weight to the terms contained in the definitive purchase agreement pursuant to
which the Acquiring Party acquired the Offered Assets or the entity that owned
the Offered Assets. Such investment banking firm will determine the fair market
value of the Offered Assets and/or the other terms on which the Acquiring Party
and the Offeree are unable to agree within 60 days of its engagement and furnish
the Acquiring Party and the Offeree its determination. The fees and expenses of
the investment banking firm will be divided equally between the Acquiring Party
and the Offeree. Upon receipt of such determination, the Offeree will have the
option, but not the obligation, to (with the concurrence of the Conflicts
Committee if the Offeree is the Partnership):
     1. purchase the Offered Assets on such terms as determined above; or
     2. elect not to purchase such Offered Assets.
If the Offeree elects to so purchase the Offered Assets, the Offeree shall
purchase (or cause any of its Subsidiaries to purchase) and the Acquiring Party
shall sell the Offered Assets on such terms as soon as commercially practicable
after such agreement has been reached, which obligation may require such parties
to consummate the purchase and sale of the Qualifying Business prior to
satisfaction of the Conversion Condition.
     2.5 Scope of the Prohibition. Except as provided in this Article II, each
of the Parties shall be free to engage (whether directly or through the
acquisition of or investment in equity or debt interests in any Person) in any
business activity whatsoever, including those that may be in direct competition
with any of the other Parties.
     2.6 New Customers. The Parties agree that any offer by any of the Parties
hereto to provide Competitive Services to New Customers in any state or
territory of the United States shall be first made on behalf of the Partnership
Entities and shall include an offer to provide such Competitive Services under
an agreement substantially in the form of the Form Compression Services
Agreement. If the New Customer is unwilling to enter into an agreement with a
Partnership Entity that is substantively similar to the Form Compression
Services Agreement from a federal income tax treatment perspective (from the
Partnership’s perspective), a UCH Entity may enter into an agreement to provide
Competitive Services to such New Customer for its own account provided that any
agreement between such UCH Entity and such New Customer is not substantively
similar to the Form Compression Services Agreement from a federal income tax
treatment perspective (from the Partnership’s perspective). If a New Customer
enters into an agreement with a member of the Partnership Group for Competitive
Services, then such New

13



--------------------------------------------------------------------------------



 



Customer will then constitute a Partnership Customer for the purposes of this
Agreement and if, in accordance with this Section 2.6, a New Customer enters
into an agreement with a UCH Entity for Competitive Services, then such New
Customer will then constitute a UCH Customer for the purposes of this Agreement.
     2.7 Enforcement. Each Party agrees and acknowledges that the other Parties
hereto do not have an adequate remedy at law for the breach by such Party of the
covenants and agreements set forth in this Article II, and that any breach by
such Party of the covenants and agreements set forth in this Article II would
result in irreparable harm to the other Parties hereto. Each Party further
agrees and acknowledges that the other Parties hereto may, in addition to the
other remedies that may be available to the other Parties hereto, file a suit in
equity to enjoin such Party from such breach, and consents to the issuance of
injunctive relief under this Agreement.
     2.8 Termination. Unless this Agreement has otherwise terminated pursuant to
Section 8.4, this Article II shall terminate on the third anniversary of the
Closing Date. In addition, unless this Agreement has otherwise been terminated
pursuant to Section 8.4 or this Article II has otherwise been terminated
pursuant to the first sentence of this Section 2.8, Sections 2.1, 2.2, 2.3, 2.4
and 2.6 shall terminate upon a Change of Control of UCH. Unless this Agreement
has otherwise terminated pursuant to Section 8.4 or this Article II has
terminated pursuant to the first sentence of this Section 2.8, and in the event
that Sections 2.1, 2.2, 2.3, 2.4 and 2.6 terminate pursuant to the immediately
preceding sentence, without the prior written approval of the Conflicts
Committee, the UCH Entities shall be prohibited from providing (whether directly
or through the acquisition of or investment in equity or debt securities of any
Person) Competitive Services to a particular Partnership Customer at the
particular Site at which the Partnership Group was providing Competitive
Services to such Partnership Customer on the date of the Change of Control of
UCH.
ARTICLE III
SERVICES
     3.1 Provision, Allocation and Reimbursement for Services
     (a) Subject to Article V, the UCH Entities shall, upon the reasonable
request of the General Partner, provide the Partnership Group with all personnel
and services reasonably necessary to run the business of the Partnership Group,
which services may include, without limitation, those services set forth on
Schedule 3.1(a) (collectively, the “Services”). For the avoidance of doubt, the
Services shall not include the services described on Schedule 3.1(b). These
Services shall be substantially similar in nature to the services of such type
previously provided by UCH in connection with its management and operation of
the Partnership Assets during the twelve (12) month period prior to the Closing
Date.
     (b) The UCH Entities shall provide the Services to the Partnership Group in
a manner that is in the good faith judgment of UCH commercially reasonable;
provided,

14



--------------------------------------------------------------------------------



 



that for so long as the UCH Entities exercise at least the same degree of care,
skill and prudence in providing the Services as customarily exercised by it for
its own operation of the DCCSB, then UCH will be deemed to have provided such
Services in a commercially reasonable manner. EXCEPT AS SET FORTH IN THE
PRECEDING SENTENCE, THE UCH ENTITIES MAKE NO (AND HEREBY DISCLAIM AND NEGATE ANY
AND ALL) WARRANTIES OR REPRESENTATIONS WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE SERVICES. IN NO EVENT SHALL ANY UCH ENTITY OR ANY OF THEIR
AFFILIATES BE LIABLE TO ANY MEMBER OF THE PARTNERSHIP GROUP OR TO ANY OTHER
PERSON FOR ANY EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR
SPECIAL DAMAGES RESULTING FROM ANY ERROR IN THE PERFORMANCE OF THE SERVICES,
REGARDLESS OF WHETHER THE PERSON PROVIDING SUCH SERVICES, ITS AFFILIATES, OR
OTHERS MAY BE WHOLLY, CONCURRENTLY, PARTIALLY, OR SOLELY NEGLIGENT OR OTHERWISE
AT FAULT.
     (c) Any Direct Compression Equipment Costs and Expenses that are incurred
by any UCH Entity in connection with providing the Services shall be allocated
to the Partnership at the actual cost to the applicable UCH Entity providing
such Services.
     (d) The General Partner shall be entitled to allocate to the Partnership
any costs and expenses (other than Direct Compression Equipment Costs and
Expenses) incurred by any UCH Entity in connection with providing the Services
on any reasonable basis determined by the General Partner. In the event that
such Services are associated with UCH’s operation of both of the businesses of
the DCCSB and the Partnership Group, including, without limitation, general and
administrative functions, such reasonable basis may include, at the election of
the General Partner, allocating a portion of such costs and expenses incurred
during a particular period to the Partnership on a pro rata basis based on the
Partnership Group’s Percentage Interest.
     (e) Subject to Section 3.2, the Partnership Group hereby agrees to
reimburse the UCH Entities for all costs and expenses allocated to the
Partnership Group in accordance with the manners set forth in Sections 3.1(c)
and (d).
     3.2 Limitations on Reimbursement.
     (a) Notwithstanding Section 3.1, the amount that the UCH Entities are
entitled to receive from the Partnership Group pursuant to Section 3.1 for
selling, general and administrative costs during any particular quarter during
the Limit Period shall not exceed $2.5 million (the “SG&A Limit”); provided,
that with respect to the period commencing on the Closing Date and ending on
December 31, 2006, it means the product of $2.5 million multiplied by a fraction
of which the numerator is the number of days in such period and of which the
denominator is 92. The SG&A Limit shall be reduced by any selling, general and
administrative costs incurred directly by the Partnership Group during the
applicable period. In the event that during the Limit Period the Partnership
Group makes any acquisitions of assets or businesses or the business of the
Partnership Group otherwise expands after the Closing Date, then the Parties
shall

15



--------------------------------------------------------------------------------



 



negotiate in good faith any appropriate increase in the SG&A Limit in order to
account for any adjustments in the nature and extent of the selling, general and
administrative services provided by the UCH Entities to the Partnership Group,
with any such increase in the SG&A Limit subject to the approval of the
Conflicts Committee.
     (b) Notwithstanding Section 3.1, the amount that the UCH Entities are
entitled to receive from the Partnership Group pursuant to Section 3.1 for Cost
of Sales during any particular quarter during the Limit Period shall not exceed
$16.95 times the Average Horsepower of the Partnership Group during such quarter
(the “Cost of Sales Limit”). The Cost of Sales Limit shall be reduced by any
Cost of Sales incurred directly by the Partnership Group during the applicable
period. In the event that during the Limit Period the Partnership Group makes
any acquisitions of assets or businesses or the business of the Partnership
Group otherwise expands after the Closing Date, then the Parties shall negotiate
in good faith any appropriate increase in the Cost of Sales Limit in order to
account for any adjustments in the Cost of Sales of the Partnership Group (on a
per horsepower basis) as a result of such acquisition or expansion, with any
such increase in the Cost of Sales Limit subject to the approval of the
Conflicts Committee.
ARTICLE IV
COMPRESSION EQUIPMENT TRANSFERS
     4.1 Transfer Mechanics
     (a) In the event that UCH determines in good faith that there exists a need
on the part of the CCSB or on the part of the Partnership Group to transfer
Compression Equipment between the UCH Entities, on the one hand, and the
Partnership Group, on the other hand, to meet the compression services
obligations of either of the CCSB or the Partnership Group, such Compression
Equipment shall be so transferred (or, to the extent provided in Section 4.2,
leased), at the election of UCH, from a member of the UCH Entities to a member
of the Partnership Group, or from a member of the Partnership Group to a member
of the UCH Entities, as the case may be; provided, that all of the following
conditions are satisfied with respect to such transfer or lease (each such
transfer or lease for the purposes of this Article IV, unless set forth
otherwise, a “transfer”) at the Effective Time (as defined below) of such
transfer:
     (i) Except as provided in Section 4.2 in respect of Compression Equipment
that is leased, such transfer will constitute a valid and absolute transfer
(each such transfer, as the case may be, constituting a “true sale” for
bankruptcy law purposes) of all right, title and interest of the Transferor in,
to and under the transferred Compression Equipment, free and clear of any Liens
except for any Liens created by the Transferee;
     (ii) Such transfer will not conflict with any of the terms and provisions
of, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under, the
organizational documents of the Transferor or the Transferee, or any material
term of any indenture, agreement, mortgage, deed of trust, derivative instrument
or other

16



--------------------------------------------------------------------------------



 



instrument to which the Transferor or Transferee or any of their respective
subsidiaries is a party or by which either of them is bound, or result in the
creation or imposition of any Lien upon any of their respective properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust,
derivative instrument or other instrument, or violate any law or any order,
rule, or regulation applicable to the Transferor or Transferee or any of their
respective subsidiaries of any court or of any federal or state regulatory body,
administrative agency, or other governmental authority having jurisdiction over
either of them or any of their respective properties;
     (iii) Except as otherwise provided in this Article IV, such transfer will
not cause any member of the Partnership Group to suffer a loss of revenue under
any existing customer contract for Competitive Services or to incur any material
liabilities not reimbursed by the UCH Entities; and
     (iv) The Compression Equipment will be transferred in a condition
appropriate for the Transferee’s anticipated commercial use of such Compression
Equipment; provided, that such anticipated commercial use shall be consistent
with such equipment’s historical use; provided further, that (A) any repairs or
modifications, or any costs associated therewith, required to make such
Compression Equipment appropriate for the Transferee’s anticipated commercial
use of such Compression Equipment shall be the obligation of the Transferor and
(B) the Transferee shall have communicated its anticipated commercial use of
such Compression Equipment to the Transferor at least ten (10) Business Days
prior to the anticipated date of such transfer, failing which, the Transferor
may transfer the Compression Equipment in its then current condition.
In connection with each proposed transfer, each of the Transferee and the
Transferor will use their respective commercially reasonable efforts to cause
the conditions set forth above to be satisfied as of the Effective Time (as
defined below).
     (b) All transfers of Compression Equipment pursuant to this Section 4.1
shall be deemed to take place at 12:01 a.m. on the date of transfer (the
“Effective Time”) and shall include all of the following assets, rights and
properties of the Transferor with respect to such transferred Compression
Equipment; provided, that with respect to transfers that are effected under a
lease pursuant to Section 4.2, the following assets, rights and properties shall
be so transferred to the extent provided for in, and not inconsistent with, the
relevant lease agreement, and except as provided below:
     (i) All Transferor-owned appliances, parts, instruments, machinery,
accessories and other equipment attached or installed thereto;
     (ii) The rights of the Transferor under all permits relating exclusively to
such Compression Equipment, to the extent that such permits are transferable and
the transfer of which is authorized or consented to by any third parties
required to make such transfer effective as to third parties;

17



--------------------------------------------------------------------------------



 



     (iii) Except in the case of a lease, all warranties and guarantees, if any,
express or implied, existing for the benefit of the Transferor in connection
with such Compression Equipment to the extent assignable;
     (iv) Except in the case of a lease, any fuels, lubricants and maintenance
supplies exclusively related to such Compression Equipment;
     (v) Except in the case of a lease, all vendor information, catalogs,
technical information, specifications, designs, drawings and maintenance records
related to such Compression Equipment and to which the Transferor has ready
access without undue effort; and
     (vi) Except in the case of a lease, all rights, claims or choses in action
of the Transferor against any Person relating exclusively to such Compression
Equipment.
     (c) Except as provided in Section 4.2 in respect of Compression Equipment
that is leased, on the date of any transfer of Compression Equipment, the
Transferor shall deliver or cause to be delivered to the Transferee the
following:
     (i) A general conveyance or bill of sale in the form of the Form Bill of
Sale transferring to Transferee, as of the Effective Time, good, marketable and
indefeasible title to all of the tangible personal property contemplated by
Section 4.2(b) and included in the transferred Compression Equipment, free and
clear of any Liens, except for any Liens created by the Transferee;
     (ii) All appropriate documents for the assignment as of the Effective Time
of the Transferor’s rights under the permits referred to in Section 4.1(b)(ii),
together with all consents of third parties required to make such assignments
effective as to such third parties; and
     (iii) Such other instruments of transfer and assignment in respect of the
transferred Compression Equipment as the Transferee shall reasonably require and
as shall be consistent with the terms and provisions of this Agreement.
     4.2 Settlement; Appraised Value
     (a) Prior to the Effective Time of any transfer pursuant to Section 4.1,
the Partnership Group and UCH will determine the aggregate Appraised Value of
the Compression Equipment to be so transferred.
     (b) In consideration for such transfer, the Transferee, at its discretion
(subject to the provisos of Sections 4.2(b)(ii) and (ii) and subject to
Sections 4.2(b) and (c)), shall take any one or more of the following actions
prior to or contemporaneously with the Effective Time of such transfer:
     (i) Transfer Compression Equipment to the Transferor of equal or greater
Appraised Value than the Appraised Value of the Compression Equipment

18



--------------------------------------------------------------------------------



 



to be transferred to the Transferee pursuant to Section 4.1 (provided, that if
such Compression Equipment is of greater Appraised Value than the Appraised
Value of the Compression Equipment to be transferred to the Transferee pursuant
to Section 4.1, such excess Appraised Value shall be deemed to be a transfer of
Compression Equipment with a value equal to such excess Appraised Value and
Transferor shall be required to take one or more of the actions contemplated by
this Section 4.2(b) in consideration for such excess Appraised Value) in
accordance with this Article IV;
     (ii) Execute and deliver a lease agreement substantially in the form of the
Form Lease Agreement pursuant to which the Transferee agrees to lease from the
Transferor the Compression Equipment to be transferred to the Transferee
pursuant to Section 4.1, which lease agreement shall be counter-signed by the
Transferor (provided, however, that the ability of the Transferee to execute and
deliver such a lease may be limited in the sole discretion of UCH, to the extent
that a UCH Entity is the Transferor, or in the sole discretion of the Conflicts
Committee, to the extent that a member of the Partnership Group is the
Transferor); or
     (iii) Deliver to the Transferor cash (or an obligation to make payment in
cash no later than the end of the fiscal quarter in which the transfer is
effected) in the amount of the aggregate Appraised Value of the Compression
Equipment to be transferred to the Transferee pursuant to Section 4.1 (provided,
however, that the ability of the Transferee to make such a payment may be
limited in the sole discretion of UCH, to the extent that a UCH Entity is the
Transferor, or in the sole discretion of the Conflicts Committee, to the extent
that a member of the Partnership Group is the Transferor).
     (c) In the event that the Transferee cannot through the use of its
commercially reasonable efforts provide adequate consideration to the Transferor
for Compression Equipment to be transferred in any of the manners set forth in
Section 4.2(b), then no such transfer pursuant to the terms of this Article IV
shall occur.
     (d) Notwithstanding Section 4.2(b), if the Transferor is a member of the
Partnership Group, the Transferee shall not be entitled to take the actions
contemplated by Section 4.2(b)(ii) if such action would cause the Partnership to
be treated as an association taxable as a corporation or otherwise to be taxed
as an entity for federal income tax purposes. In such event, if compliance by
UCH with Sections 4.2(i) or (iii) is not commercially practicable, the
Partnership and UCH shall negotiate in good faith to reach agreement on another
manner in which to reimburse the Partnership for such Compression Equipment;
provided, that the final terms of such reimbursement shall be approved by the
Conflicts Committee.

19



--------------------------------------------------------------------------------



 



     4.3 Appraisal. UCH shall, at its sole cost and expense, cause an Appraisal
of all Compression Equipment then owned by the CCSB and the Partnership Group to
be conducted and prepared (i) no later than the end of the fiscal quarter in
which the second anniversary of the Closing Date occurs and (ii) no less
frequently than every two years thereafter.
     4.4 Like-Kind Exchange Treatment. Each Party agrees to cooperate to the
extent reasonably necessary to allow the other, if the other so desires, to
treat the transactions contemplated by Section 4.1(b) as a like-kind exchange
under Section 1031 of the Code, and relevant Treasury regulations and/or under
relevant state law provisions, if any. Any Party seeking such treatment
acknowledges that it has consulted or will consult with independent tax counsel
regarding the applicability and benefits/detriments of such treatment and in no
way has relied upon any representations of the other party regarding the same.
     4.5 Other Sales Permitted. Nothing otherwise set forth in this Article IV
shall be deemed to preclude any of the UCH Entities and any member of the
Partnership Group from negotiating or consummating at any time the purchase and
sale of newly fabricated Compression Equipment, existing Compression Equipment
or all or any part of the DCCSB; provided, however, that such negotiations or
purchase and sale shall be conducted pursuant to the terms and procedures then
mutually agreed upon by UCH and the General Partner or the Conflicts Committee,
as applicable.
     4.6 Termination. Unless this Agreement has otherwise terminated pursuant to
Section 8.4, this Article IV shall terminate on the first to occur of the
following: (i) the third anniversary of the Closing Date and (iii) a Change of
Control of UCH.
     4.7 Proration of Ad Valorem Taxes. Ad valorem taxes relating to the
ownership of Compression Equipment transferred pursuant to Section 4.1 shall be
prorated on a daily basis between the UCH Entities and the Partnership Group
with the UCH Entities and the Partnership Group responsible for the prorated
portion of such taxes for the period of their respective ownership of such
transferred Compression Equipment. As between the UCH Entities and the
Partnership Group, the party that receives the ad valorem tax billing (the
“Billed Party”) shall provide a copy of such billing to the other party together
with a calculation of the prorated ad valorem taxes owed by each party. The
party that did not receive the ad valorem tax billing shall pay its prorated
portion of the ad valorem taxes to the Billed Party prior to the due date of
such taxes and the Billed Party shall be responsible for the timely payment of
the ad valorem taxes to the taxing authorities.
ARTICLE V
NEWLY FABRICATED COMPRESSION EQUIPMENT PURCHASES
     The Parties hereby acknowledge that none of the UCH Entities is under any
obligation to offer or sell to any member of the Partnership Group newly
fabricated Compression Equipment and no member of the Partnership Group is under
any obligation to purchase from any of the UCH Entities newly fabricated
Compression Equipment; provided, that in the event that the General Partner and
UCH mutually agree to enter into, or cause their respective Affiliates to

20



--------------------------------------------------------------------------------



 



enter into, a purchase and sale agreement for the purchase and sale of newly
fabricated Compression Equipment, (i) such purchase and sale shall be subject to
the standard terms and conditions then utilized by the UCH Entities for
purchases and sales of newly fabricated Compression Equipment and (ii) any
member of the Partnership Group shall be permitted to purchase such Compression
Equipment for a price that is not more than the Fabricated Cost of such
Compression Equipment plus the Fixed Margin Amount.
ARTICLE VI
LICENSE
     6.1 Grant of License. Subject to the terms and conditions herein, Licensor
hereby grants to Licensees the right and license to use the Marks solely in
connection with the Licensees’ businesses and the services performed therewith
within the United States during the term of this Agreement.
     6.2 Restrictions on Marks. In order to ensure the quality of uses under the
Marks, and to protect the goodwill of the Marks, Licensees agree as follows:
     (a) Licensees will only use the Marks in formats approved by Licensor and
only in strict association with Licensees’ businesses and the services performed
therewith;
     (b) Prior to publishing any new format or appearance of the Marks or any
new advertising or promotional materials that incorporate the Marks, Licensees
shall first provide such format, appearance or materials to Licensor for its
approval. If Licensor does not inform Licensees in writing within fourteen
(14) days from the date of the receipt of such new format, appearance, or
materials that such new format, appearance, or materials is unacceptable, then
such new format, appearance or materials shall be deemed to be acceptable and
approved by Licensor. Licensor may withhold approval of any proposed changes to
the format, appearance or materials which Licensees propose to use in Licensor’s
sole discretion; and
     (c) Licensees shall not use any other trademarks, service marks, trade
names or logos in connection with the Marks.
     6.3 Ownership. Licensor shall own all right, title and interest, including
all goodwill relating thereto, in and to the Marks, and all trademark rights
embodied therein shall at all times be solely vested in Licensor. Licensees have
no right, title, interest or claim of ownership in the Marks, except for the
licenses granted in this Agreement. All use of the Marks shall inure to the
benefit of Licensor. Licensees agree that they will not attack the title of
Licensor in and to the Marks.
     6.4 Confidentiality. The Licensees shall maintain in strictest confidence
all confidential or nonpublic information or material disclosed by Licensor and
in the materials supplied hereunder in connection with the license of the Marks,
whether in writing or orally and whether or not marked as confidential. Such
confidential information includes, but is not limited to, algorithms,
inventions, ideas, processes, computer system architecture and design, operator
interfaces, operational systems, technical information, technical
specifications, training and

21



--------------------------------------------------------------------------------



 



instruction manuals, and the like. In furtherance of the foregoing
confidentiality obligation, Licensees shall limit disclosure of such
confidential information to those of their employees, contractors or agents
having a need to access the confidential information for the purpose of
exercising rights granted hereunder.
     6.5 Estoppel. Nothing in this Agreement shall be construed as conferring by
implication, estoppel, or otherwise upon Licensees (a) any license or other
right under the intellectual property rights of Licensor other than the license
granted herein to the Marks as set forth expressly herein or (b) any license
rights other than those expressly granted herein.
     6.6 Warranties; Disclaimers.
     (a) The Licensor represents and warrants that (i) it owns and has the right
to license the Marks licensed under this Agreement and (ii) the Marks do not
infringe upon the rights of any third parties.
     (b) EXCEPT FOR THE WARRANTIES AND REPRESENTATIONS DESCRIBED IN SECTION
6.6(a), LICENSOR DISCLAIMS ANY AND ALL WARRANTIES, CONDITIONS OR REPRESENTATIONS
(EXPRESS OR IMPLIED, ORAL OR WRITTEN) WITH RESPECT TO THE SUBJECT MATTER HEREOF,
OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS OR SUITABILITY FOR ANY PURPOSE
(WHETHER ANY LICENSEE KNOWS, HAS REASON TO KNOW, HAS BEEN ADVISED, OR IS
OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE) WHETHER ALLEGED TO ARISE BY LAW, BY
REASON OF CUSTOM OR USAGE IN THE TRADE OR BY COURSE OF DEALING.
     6.7 In the Event of Termination. In the event of termination of this
Agreement pursuant to Section 8.4 or otherwise, the Licensees’ right to utilize
or possess the Marks licensed under this Agreement shall automatically cease,
and concurrently with such termination of this Agreement, the Licensees shall
(i) cease all use of the Marks and shall adopt new trademarks, service marks,
and trade names that are not confusingly similar to the Marks and (ii) no later
than ninety (90) days following the termination of this Agreement, the General
Partner shall have caused each of the Partnership Entities to change its legal
name so that there is no longer any reference therein to the name “Universal
Compression,” any name or d/b/a then used by any UCH Entity or any variation,
derivation or abbreviation thereof, and in connection therewith, the General
Partner shall cause each such Partnership Entity to make all necessary filings
of certificates with the Secretary of State of the State of Delaware and to
otherwise amend its Organizational Documents by such date.
ARTICLE VII
INDEMNIFICATION
     7.1 Environmental Indemnification.
     (a) Subject to Section 7.3, UCH shall indemnify, defend and hold harmless
the Partnership Group from and against any environmental claims, losses and
expenses (including, without limitation, court costs and reasonable attorney’s
and expert’s fees) of

22



--------------------------------------------------------------------------------



 



any and every kind or character, known or unknown, fixed or contingent, suffered
or incurred by the Partnership Group by reason of or arising out of:
     (i) any violation of Environmental Laws associated with the ownership or
operation of the Partnership Assets; or
     (ii) any event or condition associated with ownership or operation of the
Partnership Assets (including, without limitation, the presence of Hazardous
Substances on, under, about or migrating to or from the Partnership Assets or
the disposal or release of Hazardous Substances generated by operation of the
Partnership Assets) including, without limitation, (A) the cost and expense of
any investigation, assessment, evaluation, monitoring, containment, cleanup,
repair, restoration, remediation, or other corrective action required or
necessary under Environmental Laws or to satisfy any applicable Voluntary
Cleanup Program, (B) the cost or expense of the preparation and implementation
of any closure, remedial, corrective action or other plans required or necessary
under Environmental Laws or to satisfy any applicable Voluntary Cleanup Program
and (C) the cost and expense for any environmental pre-trial, trial, or
appellate legal or litigation support work; provided, in the case of clauses
(A) and (B) such cost and expense shall not included the costs of and associated
with project management and soil and ground water monitoring;
but only to the extent that such violation complained of under Section 7.1(a)(i)
or such events or conditions included under Section 7.1(a)(ii) occurred before
the Closing Date (collectively, “Covered Environmental Losses”).
     (b) The Partnership Group shall indemnify, defend and hold harmless UCH and
its Affiliates from and against any Covered Environmental Losses suffered or
incurred by UCH and its Affiliates relating to the Partnership Assets occurring
on or after the Closing Date, except to the extent that the Partnership Group is
indemnified with respect to any of such Covered Environmental Losses under
Section 7.1(a), and unless such indemnification would not be permitted under the
Partnership Agreement by reason of one of the provisos contained in
Section 7.7(a) of the Partnership Agreement.
     (c) Except for claims for Covered Environmental Losses made before the
third anniversary of the Closing Date, which shall not terminate, all
indemnification obligations in this Section 7.1 shall terminate on the third
anniversary of the Closing Date.
     7.2 Additional Indemnification.
     (a) In addition to and not in limitation of the indemnification provided
under Section 7.1(a), subject to Section 7.3 and except as otherwise set forth
in any Exhibit hereto, UCH shall indemnify, defend and hold harmless the
Partnership Group from and against any claims, losses and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or

23



--------------------------------------------------------------------------------



 



unknown, fixed or contingent, suffered or incurred by the Partnership Group
(“Other Losses”) by reason of or arising out of:
     (i) failure to convey good and defensible title to the Partnership Assets
to one or more members of the Partnership Group, and such failure render the
Partnership Group unable to use or operate the Partnership Assets in
substantially the same manner as they were operated by the UCH Entities
immediately prior to the Closing Date;
     (ii) events and conditions associated with the Retained Assets whether
occurring before or after the Closing Date; and
     (iii) all federal, state and local income tax liabilities attributable to
the operation of the Partnership Assets prior to the Closing Date, including any
such income tax liabilities of UCH that may result from the consummation of the
formation transactions for the Partnership Entities;
provided, however, that in the case of clauses (i) and (ii) above, such
indemnification obligations shall terminate on the third anniversary of the
Closing Date; and that in the case of clause (iii) above, such indemnification
obligations shall survive until sixty (60) days after the termination of any
applicable statute of limitations.
     (b) In addition to and not in limitation of the indemnification provided
under Section 7.1(b) and the Partnership Agreement and except as otherwise set
forth in any Exhibit hereto, the Partnership Group shall indemnify, defend and
hold harmless UCH and its Affiliates from and against any claims, losses and
expenses (including, without limitation, court costs and reasonable attorney’s
and expert’s fees) of any and every kind or character, known or unknown, fixed
or contingent, suffered or incurred by UCH and its Affiliates by reason of or
arising out of events and conditions associated with the operation of the
Partnership Assets and occurring on or after the Closing Date unless such
indemnification would not be permitted under the Partnership Agreement by reason
of one of the provisos contained in Section 7.7(a) of the Partnership Agreement.
7.3 Limitations Regarding Indemnification. The aggregate liability of UCH under
Section 7.1(a) shall not exceed $5.0 million.
     (b) No claims may be made against UCH for indemnification pursuant to
Sections 7.1(a) or 7.2(a) unless the aggregate dollar amount of the Losses
suffered or incurred by the Partnership Group or the Partnership Indemnitees
exceed $250,000, after such time UCH shall be liable for the full amount of such
claims, subject to the limitations of Section 7.3(a).
     (c) Notwithstanding anything herein to the contrary, in no event shall UCH
have any indemnification obligations under Section 7.1(a) for claims made as a
result of additions to or modifications of Environmental Laws promulgated after
the Closing Date.
     7.4 Indemnification Procedures

24



--------------------------------------------------------------------------------



 



     (a) The Indemnified Party agrees that promptly after it becomes aware of
facts giving rise to a claim for indemnification under this Article VII, it will
provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim; provided, however, that the
Indemnified Party shall not submit claims more frequently than once a calendar
quarter (or twice in the case of the last calendar quarter prior to the
expiration of the applicable indemnity coverage under this Agreement).
     (b) The Indemnifying Party shall have the right to control all aspects of
the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification under this
Article VII, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
(with the concurrence of the Conflicts Committee in the case of the Partnership
Group) unless it includes a full release of the Indemnified Party from such
matter or issues, as the case may be, and does not include the admission of
fault, culpability or a failure to act, by or on behalf of such Indemnified
Party.
     (c) The Indemnified Party agrees to cooperate fully with the Indemnifying
Party, with respect to all aspects of the defense of any claims covered by the
indemnification under this Article VII, including, without limitation, the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
name of the Indemnified Party to be utilized in connection with such defense,
the making available to the Indemnifying Party of any files, records or other
information of the Indemnified Party that the Indemnifying Party considers
relevant to such defense and the making available to the Indemnifying Party, at
no cost to the Indemnifying Party, of any employees of the Indemnified Party;
provided, however, that in connection therewith the Indemnifying Party agrees to
use reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to endeavor to maintain the confidentiality
of all files, records and other information furnished by the Indemnified Party
pursuant to this Section 7.4. In no event shall the obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence be construed as imposing upon the Indemnified
Party an obligation to hire and pay for counsel in connection with the defense
of any claims covered by the indemnification set forth in this Article VII;
provided, however, that the Indemnified Party may, at its own option, cost and
expense, hire and pay for counsel in connection with any such defense. The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense, but the Indemnifying Party
shall have the right to retain sole control over such defense.
     (d) In determining the amount of any loss, cost, damage or expense for
which the Indemnified Party is entitled to indemnification under this Agreement,
the gross amount of the indemnification will be reduced by (i) any insurance
proceeds realized by the Indemnified Party and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from third Persons. The
Partnership hereby agrees to use

25



--------------------------------------------------------------------------------



 



commercially reasonable efforts to realize any applicable insurance proceeds or
amounts recoverable under such contractual indemnities.
     (e) The date on which the Indemnifying Party receives notification of a
claim for indemnification shall determine whether such claim is timely made.
ARTICLE VIII
MISCELLANEOUS
     8.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Texas.
     8.2 Notice. All notices, requests or consents provided for or permitted to
be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 8.2.
For notices to any of the UCH Entities:
4444 Brittmoore Road
Houston, Texas 77041-8004
Phone: (713) 335-7000
Fax: 713-466-6720
Attention: Executive Vice President and Chief Operating Officer
For notices to any of the Partnership Entities:
4444 Brittmoore Road
Houston, Texas 77041-8004
Phone: (713) 335-7000
Fax: 713-466-6720
Attention: Executive Vice President
     8.3 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

26



--------------------------------------------------------------------------------



 



     8.4 Termination. This Agreement, other than the provisions set forth in
Articles VII and VIII hereof, shall terminate upon a Change of Control of UCO
LLC, the General Partner or the Partnership, other than any Change of Control of
UCO LLC, the General Partner or the Partnership deemed to have occurred pursuant
to clause (iv) of the definition of Change of Control solely as a result of a
Change of Control of UCH.
     8.5 Effect of Waiver or Consent. No waiver or consent, express or implied,
by any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.
     8.6 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties; provided,
however, that the Partnership and the OLP may not, without the prior approval of
the Conflicts Committee, agree to any amendment or modification of this
Agreement that the General Partner determines will adversely affect the holders
of Common Units. Each such instrument shall be reduced to writing and shall be
designated on its face an “Amendment” or an “Addendum” to this Agreement.
     8.7 Assignment; Third Party Beneficiaries. Any Party shall have the right
to assign its rights under this Agreement without the consent of any other
Party, but no Party shall have the right to assign its obligations under this
Agreement without the consent of the other Parties. Subject to the limitations
set forth in Section 8.14, each of the Parties hereto specifically intends that
each entity comprising the UCH Entities and each entity comprising the
Partnership Entities, as applicable, whether or not a Party to this Agreement,
shall be entitled to assert rights and remedies hereunder as third-party
beneficiaries hereto with respect to those provisions of this Agreement
affording a right, benefit or privilege to any such entity.
     8.8 Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts) with the same effect as if all
signatory Parties had signed the same document. All counterparts shall be
construed together and shall constitute one and the same instrument.
     8.9 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.
     8.10 Gender, Parts, Articles and Sections. Whenever the context requires,
the gender of all words used in this Agreement shall include the masculine,
feminine and neuter, and the number of all words shall include the singular and
plural. All references to Article numbers and Section numbers refer to Articles
and Sections of this Agreement.

27



--------------------------------------------------------------------------------



 



     8.11 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.
     8.12 Withholding or Granting of Consent. Except as otherwise expressly
provided in this Agreement, each Party may, with respect to any consent or
approval that it is entitled to grant pursuant to this Agreement, grant or
withhold such consent or approval in its sole and uncontrolled discretion, with
or without cause, and subject to such conditions as it shall deem appropriate.
     8.13 Laws and Regulations. Notwithstanding any provision of this Agreement
to the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.
     8.14 Negation of Rights of Limited Partners, Assignees and Third Parties.
The provisions of this Agreement are enforceable solely by the Parties, and no
shareholder, limited partner, member, or assignee of UCH, UCI, UCO LLC, the
General Partner, the Partnership, the OLP GP or the OLP or other Person shall
have the right, separate and apart from UCH, UCI, UCO LLC, the General Partner,
the Partnership, the OLP GP or the OLP, to enforce any provision of this
Agreement or to compel any Party to comply with the terms of this Agreement.
     8.15 No Recourse Against Officers or Directors. For the avoidance of doubt,
the provisions of this Agreement shall not give rise to any right of recourse
against any officer or director of UCH or any Partnership Entity.
[Signature pages follow.]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on, and
effective as of, the Closing Date.

                  UNIVERSAL COMPRESSION HOLDINGS, INC.    
 
           
 
  By:   /s/ J. Michael Anderson    
 
           
 
  Name:   J. Michael Anderson    
 
  Title:   Senior Vice President    
 
                UNIVERSAL COMPRESSION, INC.    
 
           
 
  By:   /s/ J. Michael Anderson    
 
           
 
  Name:   J. Michael Anderson    
 
  Title:   Senior Vice President    
 
                UCO GP, LLC    
 
           
 
  By:   /s/ J. Michael Anderson    
 
           
 
  Name:   J. Michael Anderson    
 
  Title:   Senior Vice President    
 
                UCO GENERAL PARTNER, LP      
 
  By:   UCO GP, LLC, its general partner    
 
           
 
  By:   /s/ J. Michael Anderson    
 
           
 
  Name:   J. Michael Anderson    
 
  Title:   Senior Vice President    

Signature Page – Omnibus Agreement

 



--------------------------------------------------------------------------------



 



             
 
                UNIVERSAL COMPRESSION PARTNERS, L.P.    
 
           
 
  By:   UCO GENERAL PARTNER, LP, its general partner    
 
           
 
  By:   UCO GP, LLC, its general partner    
 
           
 
  By:   /s/ J. Michael Anderson    
 
           
 
  Name:   J. Michael Anderson    
 
  Title:   Senior Vice President    
 
                UCLP OLP GP LLC    
 
           
 
  By:   /s/ J. Michael Anderson    
 
           
 
  Name:   J. Michael Anderson    
 
  Title:   Senior Vice President    
 
                UC OPERATING PARTNERSHIP, L.P.    
 
           
 
  By:   UCLP OLP GP LLC, its general partner    
 
           
 
  By:   /s/ J. Michael Anderson    
 
           
 
  Name:   J. Michael Anderson    
 
  Title:   Senior Vice President    

Signature Page – Omnibus Agreement

 



--------------------------------------------------------------------------------



 



Schedule 1.1
[Fixed Margin Percentage]
11.1%

 



--------------------------------------------------------------------------------



 



Schedule 3.1(a)
[Services]

     
1)
  operations,
 
   
2)
  marketing,
 
   
3)
  maintenance and repair of Compression Equipment,
 
   
4)
  periodic overhauls of Compression Equipment,
 
   
5)
  inventory management,
 
   
6)
  legal,
 
   
7)
  accounting,
 
   
8)
  treasury,
 
   
9)
  insurance administration and claims processing,
 
   
10)
  risk management,
 
   
11)
  health, safety and environmental,
 
   
12)
  information technology,
 
   
13)
  human resources,
 
   
14)
  credit,
 
   
15)
  payroll,
 
   
16)
  internal audit,
 
   
17)
  taxes, and
 
   
18)
  engineering
 
   
19)
  facilities management,
 
   
20)
  investor relations,
 
   
21)
  ERP,
 
   
22)
  training,
 
   
23)
  executive,
 
   
24)
  sales, and
 
   
25)
  business development.

 



--------------------------------------------------------------------------------



 



Schedule 3.1(b)
[Excluded Services]
1. Fabrication and sale of new Compression Equipment.

 



--------------------------------------------------------------------------------



 



Schedule 6.1
[Marks]
(UNIVERSAL COMPRESSION PARTNERS,  L.P. LOGO) [h40590hh4059000.gif]
(UNIVERSAL COMPRESSION LOGO) [h40590hh4059001.gif]

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM ASSIGNMENT AND BILL OF SALE
     For valuable consideration, the receipt of which is hereby acknowledged,
                                        , a [place of formation] [entity type]
(“Seller”) hereby SELLS, GRANTS, ASSIGNS and TRANSFERS to
                                        , a [place of formation] [entity type]
(“Purchaser”), effective as of                     , 200___, good, marketable
and indefeasible title to all of Seller’s right, title and interest in, to and
under the Compression Equipment described on Exhibit A attached hereto and made
a part hereof for all purposes, together with all assets, rights and properties
related to such Compression Equipment of the sort described in Section 4.2(b) of
the Omnibus Agreement (as defined below) (collectively, the “Assets”):
     The Seller, in its name and in the name of its successors and assigns,
hereby represents that it has the power and authority to sell or otherwise
transfer the Assets in the manner provided in this Assignment and Bill of Sale
and that the Assets are free and clear of all Liens, except for any Liens
created by Purchaser. THE ASSETS ARE BEING SOLD WITHOUT ANY WARRANTIES, WHETHER
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF FITNESS FOR
USE OR MERCHANTIBILITY.
     Seller does hereby bind itself, its successors and assigns, to forever
warrant and defend the title to the Assets unto Purchaser, its successors and
assigns against the lawful claim or claims of any person whomsoever claiming an
interest in the Assets. Purchaser hereby assumes and agrees to indemnify,
protect, defend and hold Seller harmless from and against all of the liabilities
and obligations of every kind and nature, arising out of, in connection with or
related to, the ownership, operation, use, repair, transfer, transportation or
any other activity whatsoever in respect of the Assets on and after the date
hereof.
     Seller covenants and agrees to execute and deliver to Purchaser all such
other additional instruments and other documents and will do all such other acts
and things as may be necessary to fully assign to Purchaser, or its successors
and assigns, all of the Assets.
     All of the provisions hereof shall inure to the benefit of and be binding
upon the respective heirs, successors and assigns of Seller and Purchaser.
     Terms used herein but not defined herein shall have the meanings assigned
to such terms in the Omnibus Agreement dated as of October 20, 2006 by and among
Universal Compression Holdings, Inc., Universal Compression, Inc., UCI Leasing
Holding GP LLC, UCI Compressor Holding, L.P., UCO GP, LLC, UCO General Partner,
LP, Universal Compression Partners, L.P., UCLP OLP GP LLC, UC Operating
Partnership, L.P., UCLP Leasing GP LLC and UCLP Leasing, L.P (the “Omnibus
Agreement”).

A - 1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller has caused this Assignment and Bill of Sale to
be executed on                     , ___200___.

                  “SELLER”
[     ]    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                “BUYER”
[     ]    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

A - 2



--------------------------------------------------------------------------------



 



Exhibit B
GAS COMPRESSOR EQUIPMENT MASTER RENTAL AGREEMENT
     This Gas Compressor Equipment Master Rental Agreement with all Schedule(s),
hereinafter referred to as the (“Agreement”), is made between                  
(“Lessor”) and                   (“Lessee”).
Lessor and Lessee Agree as follows:
1. Lease. Subject to and on the terms and conditions herein set forth in
Article IV of the Omnibus Agreement among Universal Compression Holdings, Inc.,
Universal Compression, Inc., UCO GP, LLC, UCO General Partner, LP, Universal
Compression Partners, L.P., UCLP OLP GP LLC and UC Operating Partnership (the
“Omnibus Agreement”) and herein, Lessor hereby agrees to lease to Lessee, and
Lessee hereby agrees to lease from Lessor, the personal property described as
the “Equipment” on the respective Equipment Lease schedule(s) executed by Lessee
and Lessor from time to time hereunder upon agreement of Lessor and Lessee. Each
Schedule shall, upon execution, be deemed to incorporate all of the provisions
of this Agreement except as otherwise set forth therein.
2. Term and Rent. Except as otherwise provided herein, this Agreement shall
terminate on the later to occur of (i) termination of the Omnibus Agreement and
(ii) termination of the last existing Schedule issued hereunder. Each Schedule
shall set forth the term of the lease (“Minimum Term”) and the number and amount
of rental payments for the Equipment listed thereon, which Lessee shall pay as
set forth. If Lessee fails to pay any rental or other sum when due, Lessee also
shall pay to Lessor interest thereon from the due date thereof to the date of
payment at a rate equal to the lesser of 18% per annum or the maximum rate
permitted by applicable law (“Applicable Rate”). All payments by Lessee
hereunder shall be payable at the office of Lessor set forth below, or at such
other place as Lessor from time to time may designate in writing. It is the
intent of the parties that each Schedule shall have a Minimum Term that is no
greater than a whole or fractional month less than 75% of the useful life of the
Equipment subject to said Schedule. Notwithstanding anything in this Agreement
to the contrary, a Schedule may be terminated prior to the expiration of its
Minimum Term upon the purchase and sale or exchange between Lessor and Lessee of
the Equipment subject to said Schedule in accordance with the term of the
Omnibus Agreement.
3. Taxes. Lessee agrees to reimburse, promptly when due, all license fees and
assessments and all sales, use, property, excise and other taxes or charges
(including any interest and penalties), now or hereafter imposed by any
governmental body or agency upon the Equipment or the purchase, ownership,
possession, leasing, operation, use, or disposition thereof hereunder, or the
rentals or other payments hereunder (excluding taxes on or measured by the net
income of Lessor) and prepare and file promptly with the appropriate offices any
and all tax and other similar returns required to be filed with respect thereto
(sending copies thereof to Lessor) or, if requested by Lessor, notify Lessor of
such requirement and furnish Lessor with all information required by Lessor so
that it may effect such filing.
4. Inspection and Acceptance. Within 48 hours after delivery of the Equipment to
be leased to Lessee under each Schedule, Lessee shall inspect the Equipment.
Unless within said 48 hour period Lessee notifies Lessor in writing to the
contrary stating the details of any defects, Lessee shall be conclusively
presumed to have accepted the Equipment in its then condition. If within said 48
hour period Lessee notifies Lessor in writing of the unacceptability of the
Equipment, Lessor’s obligations to lease the Equipment shall cease forthwith.
Upon acceptance of delivery, Lessee assumes the care, custody, supervision and
control of the Equipment and of any and all persons or property in the vicinity
of the Equipment during the time of delivery, operation and return. Lessee
acknowledges that all Equipment rented hereunder and specified in the
Schedule(s) is of the size, design and capacity selected for the operating
conditions furnished to Lessor by Lessee and is suitable for Lessee’s purposes.
Lessee acknowledges that that Lessor is not the manufacturer or supplier of the
Equipment and any quotations or recommendations made by Lessor are based on
information supplied by Lessee and the manufacturer or supplier of the
Equipment.
5. Freight. Lessee agrees to bear all of the cost of connecting the Equipment
and of disconnecting the Equipment prior to returning the Equipment to Lessor.
Except as otherwise provided in the Schedule, all costs of transporting the
Equipment from Lessor’s yard to Lessee’s Site described on the Schedule and of
transporting the Equipment from such Site back to Lessor’s yard will be at the
expense of Lessee. Houston 3001865v.3
6. Insurance. Lessee shall, at Lessee’s sole cost and expense, maintain
insurance or Lessor-approved self-insurance in such amounts, against such risks
(including, without limitation, all risk and public liability insurance with
respect to the Equipment), with such carriers and in such form as shall be
satisfactory to Lessor naming Lessee as an insured and Lessor as an additional
insured. Lessee shall provide Lessor with evidence of such insurance. The
policies for such insurance shall provide that Lessor receive thirty (30) days
notice of any termination, cancellation or alteration of the terms of such
insurance, shall provide that the coverage afforded to Lessor shall not be
rescinded, impaired or invalidated by any act or neglect of lessee and shall
provide for waiver of subrogation and contribution by Lessee and Lessee’s
insured against Lessor and Lessor’s employees and agents.

Page 1 of 9



--------------------------------------------------------------------------------



 



Exhibit B
GAS COMPRESSOR EQUIPMENT MASTER RENTAL AGREEMENT
7. Use / Lessee’s Responsibilities. Lessee agrees to use the Equipment in a
careful and prudent manner with competent agents, employees or subcontractors
only for the compression of gas in accordance with the specifications of the
manufacturer of the Equipment. Lessee agrees to pay for damages to the Equipment
resulting from free water, excessive condensate or foreign solids, or impurities
contained in the gas stream. Lessee further agrees to pay for all damages to the
Equipment resulting from abusive use, failure to maintain the Equipment in
accordance with this agreement or from any negligence on the part of Lessee, its
agents, employees or subcontractors.
     In addition to any Lessee obligations contained elsewhere in this Agreement
and within any Schedules hereto, Lessee agrees to and shall:
     a. Provide Lessor with authorized ingress and egress to and from the site
designated in the Schedule for installation of the Equipment (the “Site”).
Should Lessor be denied access to the Site for any reason not reasonably within
Lessor’s control, any time lost by Lessor shall be paid for by Lessee at the
applicable rate. Recognizing that Lessee has superior knowledge of the Site and
access routes to the Site, Lessee must advise Lessor of any conditions or
obstructions which Lessor might encounter while en route to the Site. Lessee
agrees to maintain the road and Site in such a condition that will allow free
access and movement to and from the Site in an ordinarily equipped highway type
vehicle. If because of an attribute of Lessee’s operations, Lessor is required
to use any specialized transportation equipment, cranes or other services and
supplies, Lessee shall furnish the same at its expense and without cost to
Lessor;
     b. Prepare a sound location at the Site adequate in size and capable of
properly supporting the Equipment; and
     c. Immediately mitigate and repair any stoppage, malfunction or leaks of
oil or coolant from the Equipment.
8. No Maintenance / Bare Rental. Lessee acknowledges that Lessor is providing
the Equipment as a “bare rental” and, therefore, Lessor will have no maintenance
or inspection obligations with respect to the Equipment.
9. Inspection. Lessor shall have the right at all reasonable times to enter upon
the premises where the Equipment may be located for the purpose of inspecting it
or observing its use.
10. Title; Personal Property; Encumbrances; Location. Lessee covenants that:
     a. The Equipment is and shall remain personal property and shall not be
attached to or become part of any realty;
     b. The Equipment will be installed and used at the location specified in
the Schedule pertaining thereto and that it shall not be removed therefrom
without the permission of Lessor;
     c. That Lessee will not, except as expressly authorized in this Agreement,
sell, secrete, mortgage, assign, transfer, lease, sublet, loan part with
possession of, or encumber the Equipment or permit any liens or charges to
become effective thereon or permit or attempt to do any of the acts aforesaid.
Lessee agrees, at Lessee’s own expense, to take such action as may be necessary
to remove any such encumbrance, lien or charge and to prevent any third party
from acquiring any other interest in the Equipment (including, without
limitation, by reason of such Equipment being deemed to be a fixture or a part
of any realty); and
     d. Lessee will not change or remove any insignia, serial number or
lettering of the Equipment.
11. Licenses, Permits and Compliance. Lessee, at its sole expense, shall;
     a. Comply with all applicable rules and regulations of any Federal,
Provincial, State, County, City, local, municipal or regulatory agency
(hereinafter referred to as “Governing Bodies”) relating to the construction or
operation of the Equipment in the Location, or environmental requirements
associated therewith (including but not limited to air emission, noise and
environmental discharges); and
     b. Obtain and maintain throughout the Minimum Term, or any extension
thereof, any and all licenses and/or permit fees assessed as a result of this
Agreement or against said Equipment. Lessee further agrees to defend, protect,
indemnify and hold harmless Lessor from any and all liability associated with
its failure to comply with the foregoing provision.
12. Waste Disposal. Lessee bears responsibility for disposal of liquids, solid,
and hazardous waste discharged by the Equipment at the location in accordance
with federal, state and local environmental rules and regulations.
13. Events of Default; Remedies; Expenses. In the event that:
     a. Lessee shall default in the payment of any installment of rent or other
sum payable under this Agreement or default in the observance or performance of
any other covenant or agreement in this Agreement and the failure to cure said
default within ten (10) days after notice by Lessor; or
     b. Lessee shall dissolve, or become insolvent (however evidenced) or
bankrupt, commit any act of bankruptcy, make an assignment for the benefit of
creditors, suspend the transaction of its usual business or consent to the
appointment of a trustee or receiver, or a trustee or a receiver shall be
appointed for Lessee or for a

Page 2 of 9



--------------------------------------------------------------------------------



 



Exhibit B
GAS COMPRESSOR EQUIPMENT MASTER RENTAL AGREEMENT
substantial part of its property, or bankruptcy, reorganization, insolvency, or
similar proceedings shall be instituted by or against Lessee; or
     c. an order, judgment, or decree shall be entered against Lessee by a court
of competent jurisdiction and such order, judgment or decree shall continue
unpaid or unsatisfied and in effect for any period of sixty (60) consecutive
days without a stay of execution, or any execution or writ or process shall be
issues in connection with any action or proceeding against Lessee or its
property whereby the Equipment or any substantial part of Lessee’s property may
be taken or restrained; or
     d. any indebtedness of Lessee for borrowed money shall become due and
payable by acceleration of maturity thereof;
     e. Lessor shall in good faith believe that the prospect of payment or
performance by Lessee is impaired, then and in any such event, Lessor may, by
written notice to Lessee:
     (1) Immediately terminate this Agreement as to any or all Schedules, at its
option, and Lessee’s rights thereunder; and/or
     (2) Declare immediately due, and payable all rental installments and other
sums hereunder forthwith due and payable whereupon the same shall forthwith
become due and payable as liquidated damages and not as a penalty; and/or
     (3) Proceed by appropriate court action or actions either at law or in
equity, to enforce performance by Lessee of the applicable covenants of this
Agreement or to recover damages for the breach thereof; and/or
     (4) Without necessity of process or other legal action, enter onto the
premises of Lessee or such other premises as the Equipment may then be located
and stop the operation of the Equipment and/or take possession of the Equipment,
disconnecting and separating the Equipment from any other property and using all
force necessary or permitted by applicable law, without Lessor incurring any
liability to Lessee or any other person arising out of the taking of any such
action. Lessee agrees to and shall indemnify and hold harmless Lessor from any
and all claims, losses, damages, causes of action, suits and liabilities of any
kind arising in favor of Lessee, or any interest owner that Lessee represents or
serves as operator and arising out of or in connection with the stopping of the
operation of the Equipment and/or the removal of the Equipment as aforesaid,
whether same result from the forfeiture of any oil, gas or mineral lease, damage
to a producing reservoir or lease operations, lost production or other event or
condition. In addition, Lessee shall continue to be liable for all other
indemnities under this Agreement and for all legal fees and other costs and
expenses resulting from the foregoing defaults or the exercise of Lessor’s
remedies. Lessor shall be entitled to take or retain, by way of offset against
any or all amounts due and owing under this Agreement, any assets, tangible or
intangible, of Lessee which may then be in the possession of Lessor, its
correspondents or agents, wheresoever situated.
14. Holding Over. Unless a party gives the other party thirty (30) days advance
written notice of termination prior to the expiration of the Minimum Term
specified in a Schedule, that Schedule will continue to bind the parties on a
month-to-month basis as to the Equipment, subject thereafter to termination by
either party with thirty (30) days advance written notice.. Notwithstanding the
foregoing, after the expiration of the Minimum Term, Lessor may modify the
rental fees and other charges assessed under this Agreement.
15. Indemnity of Lessor.
     a. Lessee is responsible and liable for loss of or damage to Equipment
arising between the time of delivery and redelivery of the Equipment and Lessee
shall protect, defend, indemnify and hold Lessor harmless from and against any
such loss or damage, however arising, including but not limited to, improper
operation, improper maintenance (unless Lessor performs maintenance), negligent
acts of Lessee, compression of dirty or wet gas, fire, freezing, theft,
windstorm, hailstorm, flood, riot, insurrection or explosion, except to the
extent such loss or damage arises directly as a result of the negligence of
Lessor.
     b. Lessee shall protect, defend, indemnify and hold Lessor harmless from
and against any loss, damage, liability, suit, expense, cost or claim, however
occurring as the result of loss of or damage to property (other than the
Equipment), arising between the time of delivery and redelivery of the
Equipment, whether such property is owned by Lessee or third party, and for
injury to or death of persons, whether Lessee or its employees or third parties.
16. Savings Clause. The parties agree that the indemnities in this Agreement are
limited to the extent necessary to comply with applicable state or federal law
and that this Agreement shall be deemed to be amended to comply with those laws
to the extent their requirements are at variance with any indemnification
provisions set forth in this Agreement.

17. Limitation of Liability. In no event shall Lessor, its agents and employees
(for purposes of this Paragraph 17, such persons shall collectively be referred
to as “Lessor”) be liable to Lessee, for any general, compensatory, special
indirect, incidental or consequential damages related to or in connection with
the use and

Page 3 of 9



--------------------------------------------------------------------------------



 



Exhibit B
GAS COMPRESSOR EQUIPMENT MASTER RENTAL AGREEMENT
operation of the Equipment and/or the performance of this Agreement, including
but not limited to any injury, loss or damage to any property, any loss of
profits or business opportunity, and any loss of use of the Equipment,
irrespective of the reason or cause of such damages, whether any of such damages
occur during or after the period of this Agreement, or that the claim for such
damages is based on warranty, contract, tort or other theory of any nature
whatsoever.
18. Assignment By Lessor. Lessor may assign its rights and delegate its duties
under this Agreement. Lessor covenants to Lessee that Lessor is empowered to
execute this Agreement. Conditioned upon Lessee’s performing the conditions
hereof, Lessee shall peaceably and quietly hold, possess and use the Equipment
during the Minimum Term and any extensions thereof without hindrance. If Lessor
assigns the rents reserved herein or all or any of Lessor’s rights hereunder,
such assignee’s rights shall be independent of any claim of Lessee against
Lessor. Lessee on receiving notice of any such assignment shall abide thereby
and make payment as may therein be directed. Following such assignment, the term
“Lessor’ shall be deemed to include or refer to Lessor’s assignee, except such
assignee’s rights shall be independent of any claim of Lessee against Lessor as
hereinabove provided.
19. Assignment and Subleasing by Lessee. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS PARAGRAPH 19, LESSEE SHALL NOT, WITHOUT THE PRIOR CONSENT OF LESSOR,
ASSIGN, TRANSFER OR ENCUMBER ITS RIGHTS, INTERESTS OR OBLIGATIONS UNDER THIS
AGREEMENT. ANY ATTEMPTED ASSIGNMENT, TRANSFER OR ENCUMBRANCE BY LESSEE OF ITS
RIGHTS, INTERESTS OR OBLIGATIONS UNDER THIS AGREEMENT SHALL BE NULL AND VOID. So
long as no material event of default shall have occurred and be continuing,
Lessee may, without the consent of Lessor, sublease one or more of the Equipment
to any third party (each third part a “User” and each such lease a “User
Lease”), provided that all of the following requirements shall be satisfied with
respect to each such User Lease entered into pursuant to this Paragraph 19:
     a. the Equipment is and will remain physically located within the United
States;
     b. such User Lease shall be in writing, shall identify the Equipment by
unit number, engine, frame and number of cylinders and shall expressly prohibit
any further sublease or transfer by User of any rights or interests in the
Equipment without Lessee’s permission;
     c. such User Lease shall prohibit the User from making any alterations or
modifications to the Compressors that would violate the provisions of
Paragraph 23 of this Agreement; and
     d. such User Lease shall require the User (and/or Lessee) (i) to maintain
the Equipment in accordance with Paragraph 7 and the relevant Schedule and
(ii) to engage in activities with the Equipment in a manner consistent with the
Equipment’s intended purpose and in accordance with the Equipment’s
specifications.
     No such subleasing by Lessee will reduce or affect any of the obligations
of Lessee hereunder or the rights of Lessor under this Agreement, and all of the
obligations of Lessee hereunder shall be and remain primary and shall continue
in full force and effect as the obligations of a principal and not of a
guarantor or surety.
20. No Lessor Equipment Warranties. LESSOR LEASES THE EQUIPMENT TO LESSEE AS-IS
AND EXPRESSLY DISCLAIMS AND MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AS TO THE
CONDITION, DESIGN, QUALITY, CAPACITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF, OR ANY OTHER MATTER, CONCERNING THE EQUIPMENT. LESSEE
HEREBY WAIVES ANY CLAIM (INCLUDING ANY CLAIM BASED ON STRICT OR ABSOLUTE
LIABILITY IN TORT) IT MAY HAVE AGAINST LESSOR FOR ANY LOSS, DAMAGE (INCLUDING
INCIDENTAL OR CONSEQUENTIAL DAMAGE) OR EXPENSES CAUSED BY OR RELATING TO THE
EQUIPMENT.
21. Enforceability. If any part hereof is contrary to, prohibited by or deemed
invalid under applicable laws or regulations of any jurisdiction, such provision
shall be inapplicable and deemed omitted but shall not invalidate the remaining
provisions hereof.
22. No Conditional Sale. It is the intention of the parties hereto to hereby
create a lease on the Equipment described herein, and not a conditional sale. To
provide solely for the eventuality that a court might hold this to be a
conditional sale, Lessor hereby retains a purchase money security interest to
secure payment of the sales price of the Equipment as determined by such court,
and Lessee grants to Lessor all rights given to a secured party under the
Uniform Commercial Code in addition to Lessor’s other rights hereunder. It is
the intention of the parties that the Equipment shall be deemed personal
property and that it not be deemed a fixture, even though it may be attached in
some manner to realty. To provide solely for the eventuality that a court might
also hold the Equipment to be a fixture, the parties state for the purpose of
complying with the legal requirements for a financing statement that collateral
is or includes fixtures and the Equipment is affixed or is to be affixed to the
lands described in the Schedule(s).
23. Alterations.
     a. Except as required or permitted by this Agreement, and subject to this
Paragraph 23, Lessee shall not modify or alter the Equipment without the prior
approval of Lessor.

Page 4 of 9



--------------------------------------------------------------------------------



 



Exhibit B
GAS COMPRESSOR EQUIPMENT MASTER RENTAL AGREEMENT
     b. Lessee may make any optional renovation, improvement, addition, or
alteration to the Equipment (“Optional Alteration”) provided that such Optional
Alteration does not impair the value, use or remaining useful life of such
Equipment. In the event an Optional Alteration is readily removable without
impairing the value, use or remaining useful life of the Equipment, and is not a
part or appliance which replaces any part or appliance originally incorporated
or installed in or attached to such Equipment on the effective date of the
relevant Schedule, Lessee may (or, if requested by Lessor shall) remove such
Optional Alteration whereupon such Optional Alteration will remain the property
of Lessee. To the extent such Optional Alteration is not readily removable
without impairing the value, use or remaining useful life of the Equipment to
which such Optional Alteration has been made, or is a part or appliance which
replaces any part or appliance originally incorporated or installed in or
attached to such Equipment on the effective date of the relevant Schedule, such
Optional Alteration shall, without further act, immediately be and become the
property of, and title shall vest in, Lessor, free and clear of all liens and
shall be subject to the terms of this Agreement. Any parts installed or
replacements made by Lessee upon the Equipment pursuant to its obligation to
maintain and keep the Equipments in the condition required pursuant to the terms
of this Agreement shall be considered accessions to such Equipment and ownership
thereof shall be immediately vested in Lessor.
24. Miscellaneous.
     a. No covenant or condition of this Agreement can be waived or changed
except by the written consent of both parties. Forbearance or indulgence by
Lessor in any regard whatsoever shall not constitute a waiver or change of the
covenant or condition to be performed by Lessee to which the same may apply, and
until complete performance by Lessee of said covenant or condition, Lessor shall
be entitled to invoke any remedy available to Lessor under this Agreement or by
law or equity despite said forbearance or indulgence. Waiver of any defaults
shall not waive any other default.
     b. Service of all notices under this Agreement shall be sufficient if
mailed to the party involved at its respective address set forth below, or at
such address as such party may provide in writing. Any such notices mailed to
such address shall be effective when deposited in the United States mail, duly
addressed and with postage prepaid.
     c. “Lessor” and “Lessee” as used in this Agreement shall include the heirs,
executors, administrators, successors, sub-lessees and/or assigns of such
parties.
     d. If more than one Lessee executes this Agreement, their obligations under
this Agreement shall be joint and several.
     e. Lessee will, if requested by Lessor, join with Lessor in executing one
or more financing statements, as may be desired by Lessor, in form satisfactory
to Lessor.
     f. In case of conflict between provisions found in this Agreement and those
listed in the Schedule(s) hereto, the provisions on the Schedule(s) shall
prevail.
     g. The law governing this Agreement shall be that of the State of Texas in
force at the date of this Agreement, excepting any conflict of laws provisions
that provide for the application of the laws of another jurisdiction.
     h. Lessor and Lessee agree that venue of any lawsuit arising from or in
connection with the terms of this Agreement shall be in Houston, Harris County,
Texas.
     i. This Agreement contains the full agreement between the parties. No
representation or promise has been made by either party to the other as an
inducement to enter into this Agreement. Lessor does not in any way or for any
purpose become partner of Lessee, or a joint venture, or a member of a joint
enterprise with Lessee.
     j. Lessee hereby waives its right to receive a copy of any financing
statement or financing change statement registered by Lessor in connection with
this Agreement.
     k. Lessor and Lessee hereby agree that no rights or remedies referred to in
Article 2A of the Uniform Commercial Code shall be conferred upon either Lessor
or Lessee unless expressly granted in this Agreement..
     l. If Lessee at any time shall fail to pay any sum which Lessee is required
by this Agreement to pay or shall fail to do or perform any other act Lessee is
required by this Agreement to do or perform, Lessor at its option may pay such
sum or do or perform such act (or have it performed by a third party), and
Lessee shall reimburse Lessor on demand for the amount of such payment and for
the cost and expenses which may be incurred by Lessor for such acts or
performance, together with interest thereon at the Applicable Rate from the date
of demand until paid.
     m. This Agreement is based on the applicable laws existing at the time of
its execution. Any changes, including changes in governmental enforcement
practices, revisions or new applicable laws, including without limitation those
related to taxes, permits, fees and duties, that have the effect of increasing
Lessor’s burden, including but not limited to cost, time-consumption and risk
exposure, shall entitle Lessor to fair and equitable Agreement modifications,
which modifications the parties agree to work toward in good faith and in a
timely

Page 5 of 9



--------------------------------------------------------------------------------



 



Exhibit B
GAS COMPRESSOR EQUIPMENT MASTER RENTAL AGREEMENT
fashion, failing which Lessor may terminate this Agreement or any Schedule(s)
hereunder immediately upon written notice to Lessee.
Executed this            day of      , 200  .
LESSOR:

             
BY:
      TITLE:    
 
           

 
Please Print Name and Title
LESSEE:

             
BY:
      TITLE:    
 
           

 
 
 
Please Print Name and Title
 
 
Street Address or Post Office Box
 
 
City, State/Province and Zip Code
 
 
Phone Number
 
 
Fax Number

Page 6 of 9



--------------------------------------------------------------------------------



 



Exhibit B
GAS COMPRESSOR EQUIPMENT MASTER RENTAL AGREEMENT
(UNIVERSAL COMPRESSION LOGO) [h40590huniversal.gif]
SCHEDULE ‘A’ TO GAS COMPRESSOR EQUIPMENT MASTER RENTAL AGREEMENT
( BARE RENTAL )

             
Lessee:
      Date:    
 
           
Attention:
      Quote #    

In accordance with your request, we are pleased to offer the herein described
compression equipment for your application on the lease in (detail, to the
extent available, section, township, range, county/parish, state and country)
(“Site”). This unit is capable of the following estimated performance. Actual
field operating conditions can cause actual compressor capacities to vary.

             
Unit #
      Engine    
Frame
      Cylinders    

                 
SUCTION PRESSURE
  PSIG            
 
               
DISCHARGE PRESSURE
  PSIG            
 
               
COMPRESSOR
  BHP            
 
               
OPERATING
  RPM            
 
               
INTAKE TEMPERATURE
  °F            
 
               

                 
 
      SPECIFIC   GRAVITY    
 
               
 
      ALTITUDE   FT    
 
               
 
  H2S   Process Gas   (PPM)        *
 
               
 
  H2S   Fuel Gas   (PPM)        **
 
               
 
  AMBIENT   TEMP.   °F    
 
               

 

*   H2S process gas content equal to or greater than 100 PPM triggers the
applicability of Lessor’s “High H2S Process Gas Content Schedule.”   **   H2S
fuel gas content limits are addressed on Page 2 of this Schedule.

Delivery can be made to Site in            weeks from date of execution of this
Schedule but is subject to prior sale or rental and credit approval.
RENTAL RATE is       [The Rental Rate will be $6.91 per leased horsepower per
month] per month, plus taxes, for a minimum of            months guaranteed
(“Minimum Term”). (This quote is valid for a period of 30 days. Please check
with Lessor prior to ordering after 30 days has expired.) [The Minimum Term will
match the term of the underlying customer contract under which the Equipment
will be employed.]
The rental rate shall be payable monthly in advance at ___’s (“Lessor”) Houston
office, commencing from the date of shipment or 15 days after unit is ready,
whichever occurs first. Upon expiration of the Minimum Term, the rental shall
continue from month to month. Either party may terminate this agreement at the
expiration of the Minimum Term or thereafter upon thirty (30) days advanced
written notice. Lessor’s obligation to provide the Equipment shall cease upon
the effective date of termination, but the Rental Rate shall continue to be
assessed until the later of expiration of such thirty (30) days or return of the
Equipment to designated terminal, in good condition, normal wear and tear
excepted.
When executed by Lessor and Lessee, this Schedule A shall apply to the GAS
COMPRESSOR EQUIPMENT MASTER RENTAL AGREEMENT (or equivalent master agreement)
executed by Lessee and Lessor (or their respective predecessors or affiliates)
and dated as shown below (the “Master Agreement”) whether or not attached
hereto, and shall be deemed an individual agreement between the parties hereto
for the Equipment described herein, upon the terms and conditions stated herein
and in the Master Agreement. Unless otherwise defined herein, terms have the
meanings set forth in the Master Agreement.
Master Agreement Date:
Exceptions or adders to the terms and conditions in this agreement are as
follows:

             
Freight Charges To Site From
      Paid for by    
 
           
Freight Charges From Site To
      Paid for by    
 
           

Page 7 of 9



--------------------------------------------------------------------------------



 



Exhibit B
GAS COMPRESSOR EQUIPMENT MASTER RENTAL AGREEMENT
Quote #:
LESSOR’S AND LESSEE’S RESPONSIBILITIES
Lessor —
     In addition to the responsibilities detailed in the Master Agreement,
Lessor shall furnish the following:

                 
Equipment described on Page 1 of this Schedule A.
       
Periodic preventative maintenance and major repairs to all engines, compressors
and accessory parts forming the Equipment (both labor and necessary parts),
including without limitation:
       
o Major overhauls of the engine, including without limitation the cylinder
heads; and
       
o Major overhauls on the compressor, including without limitation repair or
replacement of major castings on the compressor frame and cylinders.

Lessee —
     In addition to the responsibilities detailed in the Master Agreement,
Lessee shall furnish the following:

                 
Daily maintenance and inspections of all engines, compressors and accessory
parts forming the Equipment (both labor and necessary parts), including without
limitation:
       
o Monthly adjustments on the engine and compressor per Lessor’s guidelines;
       
o Anti-freeze in accordance with Lessor’s requirements;
       
o Lubricants and related filters in accordance with Lessor’s requirements; and
       
o Daily inspections/monitoring.
       
Competent and prudent Equipment operator for normal operations.
       
All fees, assessments and taxes (including ad valorem, which will not be
prorated) applicable to Equipment.
       
Provide an inlet separator for the Equipment to remove solids (such as sand) and
all entrained liquids from the gas stream; Lessee hereby acknowledging that the
scrubber provided by Lessor with the Equipment is only an emergency scrubber.
       
Site preparation, including suitable sand or gravel pad or concrete base as
required.
       
Valves and piping to suction and discharge flanges, and fuel gas inlet(s) of
compressor(s).
       
Suction to discharge bypass piping and suction pressure control valve (if
required).
       
All installation expenses.
       
Suitable, sweet, dry natural gas fuel for engine use with 900 to 1100 BTU/ft3
and no more than 10 ppm H2S.
       
Air/gas pressure of with sufficient pressure and volume for engine starting.
       
Provide, connect and maintain a properly functioning waste discharge system
downstream of the Equipment, including an outlet connection from the skid drain
and all pipes, connections, the blow casing and tank downstream of the skid
drain; and remove and dispose of all fluids discharged by the discharge tank,
the blow casing and any pipes or connections to the skid plus collection and
disposal of such liquids from the Equipment’s skid and any other liquids
incidental to Equipment operations.
       
Equipment Site with ingress and egress satisfactory to Lessor.
       
Disconnection of Equipment and Site restoration expenses.
       
Site fencing, if requested by Lessor.
       
Any and all necessary equipment, supplies and services not specifically listed
as Lessor’s responsibility, above.
       
The following responsibilities apply when Site is offshore or in inland
waterways:
       
Suitable platform or barge capable of supporting the Equipment.
       
All transportation (including air and water) and cranes necessary for delivery,
installation, maintenance, repair and removal of the Equipment.
       
All transportation (including air and water) for Lessor personnel, parts, tools
and supplies.
       
Cost for any standby time in excess of 4 hours that is beyond the direct control
of Lessor (including due to inclement weather that, in the sole but reasonable
discretion of Lessor impedes safe travel).

Quote #:
     Third party services or materials not listed above as Lessor’s
responsibility that are furnished by Lessor at Lessee’s request will be charged
to Lessee at Lessor’s actual cost plus 20%.

Page 8 of 9



--------------------------------------------------------------------------------



 



Exhibit B
GAS COMPRESSOR EQUIPMENT MASTER RENTAL AGREEMENT
     Lessor’s services or materials not listed above as Lessor’s responsibility
that are furnished by Lessor at Lessee’s request will be charged to Lessee at
Lessor’s then-prevailing standard rates.
     ACKNOWLEDGED and ACCEPTED by the undersigned, duly-authorized
representatives of the parties as of the date first shown above.
LESSOR:

         
Submitted by
       
 
       

     
 
  Return original and all correspondence to
 
                                          
                                        

LESSEE:
 

         
 
 
 
   
By:
       
 
       
 
       
Title:
       
 
       

Page 9 of 9